Exhibit 10.85

EXECUTION VERSION

CLASS B UNIT PURCHASE AGREEMENT

between

CLEAN COAL SOLUTIONS, LLC

and

GSFS INVESTMENTS I CORP.

dated

May 27, 2011

 

* Indicates portions of the exhibit that have been omitted pursuant to a request
for confidential treatment. The non-public information has been separately filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  Section 1.           DEFINITIONS.      5      Section 2.          
AUTHORIZATION AND PURCHASE AND SALE OF CLASS B UNITS.      5      2.1        
Authorization.      5      2.2         Purchase and Sale.      5     
Section 3.           CLOSING.      5      Section 4.           REPRESENTATIONS
AND WARRANTIES OF THE COMPANY.      6      4.1         Organization, Good
Standing, and Qualification.      6      4.2         Subsidiaries of the
Company.      6      4.3         Capitalization and Voting Rights.      7     
4.4         Authority; Non-contravention; Governmental Authorization.      8   
  4.5         Valid Issuance of Securities.      9      4.6         Financial
Statements.      10      4.7         Undisclosed Liabilities.      10      4.8  
      Accounts Receivable.      10      4.9         Conduct of Business.      11
     4.10       Litigation.      11      4.11       Proprietary Assets.      11
     4.12       Compliance with Legal Requirements; Governmental Authorizations.
     12      4.13       No Registration Rights.      13      4.14       Assets
and Liens; Facilities.      13      4.15       Real Property.      14      4.16
      Benefit Plans.      14      4.17       Taxes.      15      4.18      
Material Contracts.      16      4.19       Labor Agreements and Actions;
Employees.      17      4.20       Environmental Matters.      18      4.21   
   Related Party Transactions.      19      4.22       Insurance.      19     
4.23       Payments; Foreign Corrupt Practices Act; U.S. Export and Sanctions
Laws.      20      4.24       No Brokers; No Finder’s Fees.      21      4.25   
   Investment Company.      21      4.26       Section 45 Credit.      21     
4.27       Disclosure.      21      Section 5.       REPRESENTATIONS,
WARRANTIES, AND CERTAIN AGREEMENTS OF THE INVESTOR.      22      5.1        
Organization, Good Standing, and Qualification.      22      5.2        
Authority; Non-contravention.      22      5.3         Purchase for Own Account.
     22      5.4         Exempt Offering.      23   

 

ii



--------------------------------------------------------------------------------

  5.5         Investment Experience; Investigation.      23      5.6        
Accredited Investor Status.      23      5.7         Restricted Securities.     
23      5.8         Further Limitations on Disposition.      23      5.9        
Legends.      24      5.10       No Brokers; No Finder’s Fees.      24     
Section 6.           CONDITIONS TO THE INVESTOR’S OBLIGATIONS AT CLOSING.     
25      6.1         Representations and Warranties.      25      6.2        
Performance.      25      6.3         Consents and Waivers.      25      6.4  
      Securities Exemptions.      25      6.5         Proceedings and Documents.
     25      6.6         Opinion of Company’s Counsel.      25      6.7        
Restated Operating Agreement.      26      6.8         Exclusive Right to Lease.
     26      6.9         Guarantees.      26      6.10       Legal Investment.
     26      6.11       Due Diligence.      26      Section 7.       CONDITIONS
TO THE COMPANY’S OBLIGATIONS AT CLOSING.      26      7.1        
Representations and Warranties.      26      7.2         Performance.      26   
  7.3         Consents and Waivers.      26      7.4         Securities
Exemptions.      26      7.5         Restated Operating Agreement.      27     
7.6         Legal Investment.      27      Section 8.       INDEMNIFICATION;
COVENANTS AND ADDITIONAL AGREEMENTS.      27      8.1         Indemnification.
     27      8.2         Survival of Representations, Warranties, Covenants and
Agreements.      32      8.3         Use of Proceeds.      32      8.4        
Other Agreements and Covenants.      32      8.5         Tax Matters.      33   
  Section 9.       GENERAL PROVISIONS.      33      9.1         Disclosure
Schedule.      33      9.2         Confidentiality.      33      9.3        
Binding Effect; Third Parties.      34      9.4         Governing Law.      34
     9.5         Counterparts.      35      9.6         Headings; Construction.
     35      9.7         Notices.      35      9.8         Expenses and
Obligations.      36   

 

iii



--------------------------------------------------------------------------------

            9.9    Amendment, Modification, and Waiver.      36   
            9.10    Severability.      37                9.11    Entire
Agreement.      37                9.12    Further Acts.      37   
            9.13    Delays or Omissions.      37                9.14   
Assignment.      37                9.15    No Commitment for Additional
Financing.      37   

 

iv



--------------------------------------------------------------------------------

CLASS B UNIT PURCHASE AGREEMENT

This Class B Unit Purchase Agreement (this “Agreement”) is dated as of May 27,
2011 and is by and between Clean Coal Solutions, LLC, a Colorado limited
liability company (the “Company”), and GSFS Investments I Corp., a Delaware
corporation (the “Investor”).

RECITALS

The Company desires to sell and issue to the Investor, and the Investor desires
to purchase and acquire from the Company, Class B Units of the Company, and the
Company and the Investor desire to enter into the other agreements and
consummate the other transactions contemplated by this Agreement, in each case
on the terms and subject to the conditions of this Agreement and such other
agreements.

In consideration of the foregoing recitals and the mutual promises set forth in
this Agreement, the parties hereby agree as follows:

Section 1. DEFINITIONS. Capitalized terms used in this Agreement but not defined
in the body of this Agreement have the meanings ascribed to them in Exhibit A.
Capitalized terms defined in the body of this Agreement are listed in Exhibit A
with reference to the location of the definition of such term in this Agreement.

Section 2. AUTHORIZATION AND PURCHASE AND SALE OF CLASS B UNITS.

2.1 Authorization. On or prior to the Closing, the Company shall authorize the
issuance and sale, on the terms and subject to the conditions of this Agreement,
of up to fifteen and fifteen-nineteenths (15 15/19) Class B Units, each having
the relative rights, powers, restrictions, and liabilities set forth in the
Second Amended and Restated Operating Agreement of the Company in the form
attached to this Agreement as Exhibit B (the “Restated Operating Agreement”),
which Restated Operating Agreement will, when executed and delivered by the
parties thereto, replace in its entirety the Company’s Amended and Restated
Operating Agreement, dated as of November 3, 2006 (as amended to date, the
“Existing Operating Agreement”).

2.2 Purchase and Sale. On the terms and subject to the conditions of this
Agreement, at the Closing, the Company shall issue, sell, and deliver to the
Investor, and the Investor shall purchase from the Company, the number of
Class B Units set forth next to the Investor’s name on Exhibit C under the
column titled “Number of Class B Units” at a price of $3,800,000 per Class B
Unit for a total purchase price equal to the amount set forth next to the
Investor’s name on Exhibit C under the column titled “Total Purchase Price” (the
“Purchase Price”) The Class B Units purchased and sold on the terms and subject
to the conditions of this Agreement are collectively referred to in this
Agreement as the “Securities.”

Section 3. CLOSING. The purchase and sale of the Securities will take place at
the offices of Vinson & Elkins L.L.P., 666 Fifth Avenue, 26th Floor, New York,
New York 10103 on the date of this Agreement at such time as agreed upon by the
Company and the Investor or at

 

5



--------------------------------------------------------------------------------

such other date, time, and place as the Company and the Investor agree upon
(which date, time, and place are referred to in this Agreement as the
“Closing”). At the Closing, the Company shall update Exhibit A to the Restated
Operating Agreement to reflect the issuance of the Securities to Investor
against payment of the Purchase Price for the Securities, the Purchase Price to
be paid by wire transfer of immediately available funds to an account designated
by the Company.

Section 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth in the disclosure schedule (with specific reference to the
subsection of this Section 4 to which the information stated in such disclosure
schedule relates) delivered by the Company to the Investor on the Closing Date
(the “Disclosure Schedule”), the Company hereby represents and warrants to the
Investor as of immediately prior to Closing as follows:

4.1 Organization, Good Standing, and Qualification.

(a) The Company has been duly formed and organized as a limited liability
company, and is validly existing and in good standing, under the laws of the
State of Colorado. The Company has all requisite limited liability company power
and authority to use its name, to own and operate its properties and assets, and
to carry on its business as currently conducted and as presently proposed to be
conducted. The Company is presently registered or qualified to do business as a
foreign limited liability company and is in good standing in each jurisdiction
listed in Section 4.1(a) of the Disclosure Schedule. The Company is not required
to be registered or qualified to do business as a foreign limited liability
company in any other jurisdiction, except where the failure to be so registered
or qualified would not be reasonably expected to have a Material Adverse Effect.

(b) The Company has delivered to the Investor and the Investor’s legal counsel
true, correct, and complete copies of the Company’s articles of organization, as
amended to date, the Existing Operating Agreement, and all minutes of all
meetings of the Company’s members and managers and all committees thereof.

4.2 Subsidiaries of the Company.

(a) Section 4.2(a)(i) of the Disclosure Schedule sets forth a true, correct, and
complete list of each Subsidiary of the Company. Except as set forth in
Section 4.2(a)(ii) of the Disclosure Schedule, the Company is a member of and
owns, free and clear of all Liens, 95% of all of the interests in or other
securities of any kind of each such Subsidiary, ADA is a member of and owns 2.5%
of all of the interests in or other securities of any kind of each such
Subsidiary, and NexGen is a member of and owns 2.5% of all of the interests in
or other securities of any kind of each such Subsidiary. With respect to each
Subsidiary of the Company, (i) the Sharing Ratio (as defined in the applicable
Subsidiary’s operating agreement, as amended to date) of the Company is 95%, the
Sharing Ratio (as defined in the applicable Subsidiary’s operating agreement, as
amended to date) of ADA is 2.5%, and the Sharing Ratio (as defined in the
applicable Subsidiary’s operating agreement, as amended to date) of NexGen is
2.5%, and (ii) the initial cash contribution made by the Company to such
Subsidiary was $950.00, the initial cash contribution made by ADA to such
Subsidiary was $25.00, and the initial cash contribution made by NexGen to such
Subsidiary was $25.00, and no other Person has made a cash contribution to such
Subsidiary. All of the outstanding interests in or other securities of any kind

 

6



--------------------------------------------------------------------------------

of each such Subsidiary are duly authorized, validly issued and fully paid.
Except for the Company, ADA, and NexGen, there are no members of any Subsidiary
of the Company. There are no outstanding securities or rights (including
options, warrants, or similar rights) exercisable or exchangeable for or
convertible into interests in or other securities of any kind of any Subsidiary
of the Company. Except as set forth in Section 4.2(a)(iii) of the Disclosure
Schedule, except for the interests in the Subsidiaries set forth in
Section 4.2(a)(i) of the Disclosure Schedule, the Company does not own and has
never owned, directly or indirectly, of record or beneficially, any capital
stock of or other equity or voting interests in any Person.

(b) Each Subsidiary of the Company has been duly formed and organized as a
limited liability company, and is validly existing and in good standing, under
the laws of the State of Colorado. Each Subsidiary of the Company has all
requisite limited liability company power and authority to use its name, to own
and operate its properties and assets, and to carry on its business as currently
conducted and as presently proposed to be conducted. Each Subsidiary of the
Company has been duly formed as a manager-managed limited liability company
under the Colorado Limited Liability Company Act, and the Company is the sole
manager of each such Subsidiary. Each Subsidiary of the Company is presently
registered or qualified to do business as a foreign limited liability company
and is in good standing in each jurisdiction listed in Section 4.2(b) of the
Disclosure Schedule. No Subsidiary of the Company is required to be registered
or qualified to do business as a foreign limited liability company in any other
jurisdiction, except where the failure to be so registered or qualified would
not be reasonably expected to have a Material Adverse Effect.

(c) With respect to each Subsidiary of the Company, the Company has delivered to
the Investor and the Investor’s legal counsel a true, correct, and complete copy
of the articles of organization, as amended to date, and the operating
agreement, as amended to date, of such Subsidiary.

4.3 Capitalization and Voting Rights.

(a) Interests in the Company are represented by and issued in the form of Units.
Except for 50 issued and outstanding Units held of record by ADA and 50 issued
and outstanding Units held of record by NexGen, there are no issued and
outstanding Units. All of the issued and outstanding Units are Voting Units (as
defined in the Existing Operating Agreement) and none are Non-voting Units (as
defined in the Existing Operating Agreement). All of the issued and outstanding
Units have been duly authorized, are validly issued and fully paid, and were
issued in compliance with all applicable Legal Requirements. Except as set forth
in Section 4.3(a) of the Disclosure Schedule and the issued and outstanding
Units, there are no interests in or other securities of any kind of the Company,
or any securities or rights (including options, warrants, or similar rights)
exercisable or exchangeable for or convertible into interests in or other
securities of any kind of the Company, authorized, issued, or outstanding, and
there are no Contracts related to any of the foregoing. Upon the Closing, the
Units outstanding immediately prior to Closing will be cancelled and exchanged
for Class A Units of the Company in accordance with the Restated Operating
Agreement, and the rights, powers, restrictions, and liabilities of the Units
issued and outstanding following the Closing will be set forth in the Restated
Operating Agreement.

 

7



--------------------------------------------------------------------------------

(b) The Company has fully satisfied (including with respect to rights of timely
notification), or obtained enforceable waivers in respect of, all preemptive or
similar rights (including those set forth in the Existing Operating Agreement)
directly or indirectly affecting, or exercisable in connection with, the
issuance of the Securities. Except as set forth in Section 4.3(b) of the
Disclosure Schedule, no interests in or securities of the Company, or interests
in or securities of the Company issuable upon the exercise, exchange, or
conversion of securities or rights (including options, warrants, or similar
rights) of the Company, are subject to any preemptive rights, rights of first
refusal, or other rights to purchase such interests or securities (whether in
favor of the Company or any other Person) pursuant to any Contract or otherwise.

(c) Section 4.3(c) of the Disclosure Schedule sets forth the true, correct, and
complete capitalization of the Company as of immediately following the Closing,
including the number of issued and outstanding Units and the holders thereof,
each Sharing Ratio (as defined in the Restated Operating Agreement), and each
contribution to the Company in exchange for Units or other interests in the
Company, the amount and kind of each such contribution, the date of each such
contribution, and the Person from whom each such cash contribution was received.

(d) Except as set forth in Section 4.3(d) of the Disclosure Schedule, and except
for the Existing Operating Agreement and the Term Sheet, the Company is not a
party or subject to any Contract, and there is no Contract between any Persons,
that affects or relates to the voting or giving of written consents with respect
to any Unit or other interest in or security of the Company or by any manager or
member of the Company.

4.4 Authority; Non-contravention; Governmental Authorization.

(a) The Company has the requisite limited liability company power and authority
to execute and deliver the Transaction Agreements, to consummate the
transactions contemplated thereby, and to comply with the provisions of the
Transaction Agreements. The execution, delivery, and performance of the
Transaction Agreements by the Company, the consummation by the Company of the
transactions contemplated thereby, and the compliance by the Company with the
provisions of the Transaction Agreements have been duly authorized by all
necessary limited liability company action on the part of the Company and its
managers and members, and no other limited liability company proceedings on the
part of the Company or its managers or members are necessary to authorize the
Transaction Agreements or to consummate the transactions contemplated thereby.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution, and delivery by the Investor, constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and (ii) as may be
limited by the effect of rules of law governing the availability of equitable
remedies.

(b) The execution and delivery of the Transaction Agreements, the consummation
of the transactions contemplated thereby, and the compliance by the Company with
the provisions of the Transaction Agreements do not and will not conflict with,
or result in

 

8



--------------------------------------------------------------------------------

any violation or breach of, or default (with or without notice or lapse of time,
or both) under, or give rise to a right of, or result in, termination,
cancelation, or acceleration of any obligation or to a loss of a benefit under,
or result in the creation of any Lien in or upon any of the properties or assets
of the Company or any of its Subsidiaries under, or give rise to any increased,
additional, accelerated, or guaranteed rights or entitlements under, any
provision of (i) the Company’s articles of organization, as amended to date, the
Existing Operating Agreement, or the articles of organization, as amended to
date, or the operating agreement, as amended to date, of any of the Company’s
Subsidiaries, (ii) any loan or credit agreement, bond, debenture, note,
mortgage, indenture, guarantee, lease, purchase order, or other Contract to
which the Company or any of its Subsidiaries is a party or by which any of their
respective properties or assets is subject, or (iii) any Legal Requirement or
Order, in each case applicable to the Company or any of its Subsidiaries or any
of their respective properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, violations, breaches, defaults,
rights, losses, Liens, or entitlements that individually or in the aggregate has
not had and would not reasonably be expected to (A) have a Material Adverse
Effect or affect the Investor in a material and adverse manner, (B) impair in
any material respect the ability of the Company to perform its obligations under
the Transaction Agreements, or (C) prevent or materially impede, interfere with,
hinder, or delay the consummation of any of the transactions contemplated by the
Transaction Agreements.

(c) No Governmental Authorization nor any approval, consent, ratification,
waiver, or other appropriate authorization of any Person is required by or with
respect to the Company or any of its Subsidiaries in connection with the
execution and delivery of the Transaction Agreements, the consummation of the
transactions contemplated thereby, or the compliance with the provisions of the
Transaction Agreements, except for such Governmental Authorizations or such
approvals, consents, ratifications, waivers, or other appropriate authorizations
of such other Persons the failure of which to be obtained or made individually
or in the aggregate has not had and would not reasonably be expected to (i) have
a Material Adverse Effect or affect the Investor in a material and adverse
manner, (ii) impair in any material respect the ability of the Company to
perform its obligations under the Transaction Agreements, or (iii) prevent or
materially impede, interfere with, hinder or delay the consummation of any of
the transactions contemplated by the Transaction Agreements. The Company has
obtained effective written waivers of any rights of first refusal, rights of
first offer, or other similar rights of any Person that would be applicable to
the transactions contemplated by the Transaction Agreements. The Company has
delivered to the Investor and the Investor’s legal counsel true, correct, and
complete copies of any filing made by the Company or any of its Subsidiaries
with any Governmental Body in connection with the Transaction Agreements or the
transactions contemplated thereby.

(d) Neither the Company nor any of its Subsidiaries is a party to or otherwise
bound by any Contract that, as of the Closing, contains non-competition
provisions that will be binding upon the Investor or its Affiliates.

4.5 Valid Issuance of Securities. The Securities, when issued and paid for as
provided in this Agreement, will be duly authorized, validly issued and fully
paid, and will be free of any and all Liens or restrictions on transfer (other
than those created by the Transaction Agreements and applicable state or federal
securities laws). Based in part on the representations

 

9



--------------------------------------------------------------------------------

and warranties made by the Investor in Section 5, the offer and sale of the
Securities is exempt from the registration and prospectus delivery requirements
of the Securities Act. The Company has not taken any action that would cause the
issuance, sale, and delivery of the Securities to constitute a violation of the
Securities Act or any applicable state securities laws.

4.6 Financial Statements.

(a) Section 4.6(a) of the Disclosure Schedule sets forth (i) the audited
consolidated balance sheets of the Company and its Subsidiaries as of
December 31, 2010 (the “2010 Balance Sheet”), and the related consolidated
statement of operations, consolidated statement of Members’ equity, and
consolidated statement of cash flows of the Company and its Subsidiaries for the
fiscal year ended on December 31, 2010 (collectively, the “Audited Financial
Statements”), and (ii) the unaudited consolidated balance sheet of the Company
and its Subsidiaries as of April 30, 2011, and the related unaudited
consolidated statement of operations, consolidated statement of Members’ equity,
and consolidated statement of cash flows of the Company and its Subsidiaries for
the four month period then ended (collectively, the “Unaudited Interim Financial
Statements” and, together with the Audited Financial Statements, the “Financial
Statements”).

(b) The Financial Statements (i) are true, correct, and complete, (ii) were
derived from and have been prepared in accordance with the underlying books and
records of the Company and its Subsidiaries, (iii) have been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) consistently applied throughout the periods covered thereby, except
that the Unaudited Interim Financial Statements may not contain all footnotes
required by GAAP and are subject to normal year-end audit adjustments, and
(iv) fairly and accurately present the assets, liabilities (including all
reserves), and financial position of the Company and its Subsidiaries as of the
dates thereof and the results of operations, members’ (deficit) equity, and
changes in cash flows of the Company and its Subsidiaries for the periods then
ended. There were no changes in the method of application of the Company’s
accounting policies or changes in the method of applying the Company’s use of
estimates in the preparation of the Unaudited Interim Financial Statements as
compared with the Audited Financial Statements.

4.7 Undisclosed Liabilities. Except as set forth in the Audited Financial
Statements, the Company and its Subsidiaries do not have any liabilities or
obligations of any nature, either accrued, contingent, unasserted, or otherwise
(whether or not required to be reflected on a balance sheet in accordance with
GAAP), and whether due or to become due, other than liabilities or obligations
incurred since the date of the Audited Financial Statements in the ordinary
course of business consistent with past practice and similar in character and
amount to the liabilities and obligations set forth on the Audited Financial
Statements.

4.8 Accounts Receivable. All of the Company’s accounts receivable are bona fide,
arose in the ordinary course of business, and are, to the Company’s Knowledge,
collectible in the ordinary course of business. No Person has any Lien on any of
such accounts receivable, and no request or agreement for deduction or discount
has been made with respect to any of such accounts receivable. No such accounts
receivable, or any accounts receivable or revenues reflected on the Financial
Statements, have arisen as the result of prepaid services, goods sold on
consignment, on approval, or on a sale or return basis or subject to any other
repurchase, return, or prepayment arrangement.

 

10



--------------------------------------------------------------------------------

4.9 Conduct of Business. Except as set forth in Section 4.9 of the Disclosure
Schedule, since the date of the Audited Financial Statements, each of the
Company and its Subsidiaries has conducted its business only in the ordinary
course and only in a manner consistent with past practice and there has not been
(a) any Material Adverse Effect or, to the Company’s Knowledge, any state of
facts, change, development, effect, or occurrence that could reasonably be
expected to result in a Material Adverse Effect, (b) any material change in
financial or Tax accounting methods, principles, or practices by the Company or
any of its Subsidiaries, or (c) any revaluation by the Company or any of its
Subsidiaries of any of their assets. Since the date of the Audited Financial
Statements, each of the Company and its Subsidiaries has continued all pricing,
sales, receivables, payables, or inventory production practices in accordance
with GAAP and in the ordinary course of business consistent with past practice.

4.10 Litigation. There is no Action pending or, to the Company’s Knowledge,
threatened against the Company or its Subsidiaries or any of their respective
activities, properties, or assets or against any of their officers, managers, or
employees in connection with such officer’s, manager’s, or employee’s
relationship with, or actions taken on behalf of, the Company or its
Subsidiaries. Neither the Company nor its Subsidiaries is a party to or subject
to the provisions of any Order of any Government Body, and there is no Action by
the Company or its Subsidiaries currently pending or that the Company or its
Subsidiaries intend to initiate.

4.11 Proprietary Assets.

(a) Section 4.11(a) of the Disclosure Schedule sets forth a true, correct, and
complete list of all patents, patent applications, trademarks and service marks,
trademark and service mark applications and registrations, trade names,
copyright registrations, and licenses currently owned or used by the Company or
its Subsidiaries or necessary for the conduct of their businesses as currently
conducted, as well as any Contract under which the Company or its Subsidiaries
has access to any intellectual property used by the Company or its Subsidiaries
(the “Proprietary Assets”). The Company owns, or has the right to use (without
additional license fees or royalties except as set forth in Section 4.11(a) of
the Disclosure Schedule) under the Contracts or upon the terms described in
Section 4.11(a) of the Disclosure Schedule, all of the Proprietary Assets and
has used its commercially reasonable efforts to protect the Proprietary Assets.
Except as set forth in Section 4.11(a) of the Disclosure Schedule, neither the
Company nor any of its Subsidiaries is bound by or a party to any Contract of
any kind with respect to the Intellectual Property Rights of any other Person.
The business as currently conducted by the Company and its Subsidiaries does not
cause the Company or its Subsidiaries to infringe or violate any of the patents,
trademarks, service marks, trade names, copyrights, mask-works, licenses, trade
secrets, processes, data, know-how, or other intellectual property rights
(“Intellectual Property Rights”) of any other Person. Neither the Company nor
its Subsidiaries has received any written notice that their businesses or their
use of the Proprietary Assets is infringing the Intellectual Property Rights of
any other Person.

 

11



--------------------------------------------------------------------------------

(b) No manager or officer of the Company or its Subsidiaries owns any rights in
any Intellectual Property Rights directly or indirectly competitive with those
owned (or purported to be owned) by the Company or its Subsidiaries or derived
by such Person from or in connection with the conduct of the Company’s or its
Subsidiaries’ business. It is not necessary to use any inventions or works of
authorship of any employees of the Company or its Subsidiaries (or persons the
Company or its Subsidiaries currently intend to hire) made outside of their
employment by the Company or its Subsidiaries. Except as set forth in
Section 4.11(b)(i) of the Disclosure Schedule, the Company has obtained from all
of the officers of the Company and its Subsidiaries and all of the developers of
the Proprietary Assets that are owned by the Company or its Subsidiaries
assignments to all inventions developed or conceived by such Persons during
their association or within the scope of their employment, respectively, with
the Company or its Subsidiaries and relating to their businesses. Except as set
forth in Section 4.11(b)(ii) of the Disclosure Schedule, the Company has not
granted rights to manufacture, produce, assemble, license, market, or sell its
products to any other Person and is not bound by any Contract that may impair
the Company’s rights to develop, manufacture, assemble, distribute, market, or
sell its products.

(c) To the Company’s Knowledge, neither the Company nor any of its Subsidiaries
has violated or infringed, and is currently not violating or infringing, any
Intellectual Property Rights of any other Person.

4.12 Compliance with Legal Requirements; Governmental Authorizations. The
Company is not in violation of or default on any provisions of its articles of
organization, as amended to date, or the Existing Operating Agreement. Each of
the Company and its Subsidiaries and their respective properties, assets,
businesses, and operations have been and are being operated and have been and
are in compliance with all Legal Requirements and Orders applicable to their
properties, assets, businesses, or operations. Neither the Company nor any of
its Subsidiaries has received a written notice or other written communication
alleging a possible violation of any Legal Requirement or Order applicable to
its properties, assets, businesses, or operations and no such written notice,
communication, or allegation has been threatened in writing. Each of the Company
and its Subsidiaries has in effect all Governmental Authorizations necessary for
them to own, lease, or operate their respective properties and assets and to
carry on their respective businesses as currently conducted, and all such
Governmental Authorizations are listed in Section 4.12 of the Disclosure
Schedule (the “Scheduled Governmental Authorizations”). Each of the Scheduled
Governmental Authorizations is in full force and effect, and neither the Company
nor any of its Subsidiaries has received a written notice or other written
communication alleging a possible violation of, or default (with or without
notice or lapse of time, or both) under, any of the Scheduled Governmental
Authorizations. To the Company’s Knowledge, there is no event that would
reasonably be expected to result in the revocation, cancelation, non-renewal, or
adverse modification of any of the Scheduled Governmental Authorizations, and
the transactions contemplated by the Transaction Agreements will not cause the
revocation, cancelation, non-renewal, or adverse modification of any of the
Scheduled Governmental Authorizations. The Company or one of its Subsidiaries,
as applicable, is entitled to or has rights under each Scheduled Governmental
Authorization. The Company has furnished to the Investor and the Investor’s
legal counsel true, correct, and complete copies of each of the Scheduled
Governmental Authorizations. All fees

 

12



--------------------------------------------------------------------------------

and other payments due and owing in connection with the Scheduled Governmental
Authorizations have been paid in full and in a timely manner. To the Company’s
Knowledge, there are no past or present events, conditions, circumstances,
activities, practices, incidents, actions, or plans that could reasonably be
expected to (a) interfere with or prevent compliance or continued compliance by
the Company or any of its Subsidiaries with any import/export Legal Requirements
governing the Company’s or its Subsidiaries’ present and currently contemplated
future operations or with any Legal Requirement, Order, notice, or demand letter
issued, entered, promulgated, or approved thereunder, (b) give rise to any
liability of the Company or any of its Subsidiaries under any import/export
Legal Requirement governing the Company’s or its Subsidiaries’ past, present,
and currently contemplated future operations, or (c) otherwise form a valid
basis of any Action based on or related to the import or export of goods or
services (including any basis relating to the encryption of the Company’s or its
Subsidiaries’ products), and, to the Company’s Knowledge, no such events,
conditions, circumstances, activities, practices, incidents, actions, or plans
could reasonably be expected to arise in the future. Neither the Company nor any
of its Subsidiaries is directly engaged in insurance, banking and financial
services, telecommunications, public utility businesses, or any other regulated
businesses.

4.13 No Registration Rights. Neither the Company nor any of its Subsidiaries is
under any obligation to register under the Securities Act any securities or any
securities issuable upon exercise or conversion of any securities, nor is the
Company or any of its Subsidiaries obligated to register or qualify any such
securities under any applicable state securities or blue-sky laws.

4.14 Assets and Liens; Facilities.

(a) The Company and its Subsidiaries own, have, and following the Closing will
have, good and marketable title to, or a leasehold interest in, the assets of
the Company and the Subsidiaries, which assets include all real and personal
property necessary to conduct the business and operations of the Company and its
Subsidiaries as presently conducted and as currently proposed to be conducted,
other than assets, including without limitation all equipment and related
materials, to be used in connection with Refined Coal production facilities not
in place as of the date hereof. All of the personal property owned or leased by
the Company or its Subsidiaries is in good and technically sound operating
condition and repair, normal wear and tear excepted, is suitable for the
purposes for which it is now being used, and has been maintained in a manner
consistent with generally accepted industry standards. Each lease included in
the assets of the Company is a valid and binding obligation of the Company and
is in full force and effect, and neither the Company nor its Subsidiaries is
and, to the Company’s Knowledge, no other party is, in default under any such
lease. Except as set forth in Section 4.14(a) of the Disclosure Schedule, all of
the Company’s assets are free and clear of all Liens.

(b) All of the equipment, machinery, and facilities that are included in the
Facilities are in good operating condition and have been maintained in
accordance with good operating practices, including the manufacturer’s
recommendations. The equipment, machinery, and facilities that are included in
the Facilities are fully functional and constitute all equipment, machinery, and
facilities needed to produce Refined Coal. No warranty claim has been made by
the Company or any of its Subsidiaries on the equipment, machinery, and
facilities that are included in the Facilities. Except as set forth in
Section 4.14(b) of the Disclosure Schedule, since the Facilities have become
operational, there have been no material repairs made to the Facilities.

 

13



--------------------------------------------------------------------------------

4.15 Real Property. Neither the Company nor any of its Subsidiaries own, and
none of them have ever owned, any real property. Section 4.15 of the Disclosure
Schedule sets forth a true, correct, and complete list of all parcels of real
property leased, subleased, operated by, or otherwise used or occupied by the
Company or its Subsidiaries (the “Leased Real Property”). The Company or one of
its Subsidiaries has a valid leasehold interest in, or other right to occupy or
use, each parcel of Leased Real Property. The Company has delivered to the
Investor and the Investor’s legal counsel complete copies of all leases,
guaranties, subleases, and other Contracts for the leasing, subleasing,
operating, use or occupancy of the Leased Real Property. The Company and its
Subsidiaries have complied with, and are in compliance with, all of their
material obligations in connection with the Leased Real Property. Neither the
Company nor any of its Subsidiaries have received any written termination notice
or notice asserting any alleged overdue and unpaid material liability in
connection with the Leased Real Property and, to the Company’s Knowledge, there
are no conditions or circumstances that could reasonably be expected to result
in the receipt of such notice. The Leased Real Property is in good operating
condition and repair, and is available for use in and sufficient for the
purposes and current demands of the business and operation of the Company and
its Subsidiaries as currently conducted. To the Company’s Knowledge, except as
set forth in Section 4.15 of the Disclosure Schedule, the Company will be able
to renew or otherwise extend each lease, guaranty or sublease to which each
parcel of Leased Real Property is subject, in each case on commercially
reasonable terms.

4.16 Benefit Plans. Section 4.16 of the Disclosure Schedule lists all pension,
retirement, profit sharing, stock, bonus, incentive, deferred compensation,
severance, change of control, welfare, fringe benefit, or employee benefit plan,
practice, or arrangement sponsored, maintained, or contributed to by the Company
or its Subsidiaries, or with respect to which the Company or its Subsidiaries
has any liability (direct, indirect, contingent, prospective or otherwise) as of
the Closing (the “Company Benefit Plans”). Except as set forth on Section 4.16
of the Disclosure Schedule:

(a) all Company Benefit Plans have been maintained and operated in all material
respects in accordance with all Legal Requirements applicable thereto and the
terms and conditions of their governing documents;

(b) all contributions and funding due and owing respecting the Company Benefit
Plans have been timely made;

(c) no Company Benefit Plan is subject to Title IV or Section 302 of ERISA or
Section 412 of the Code (an “ERISA Pension Plan”), nor has any ERISA Pension
Plan been maintained or contributed to within six years prior to Closing by the
Company, any Subsidiary of the Company, or any Controlled Entity;

(d) no Company Benefit Plan is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA (a “Multiemployer Plan”) or a plan that has two or
more contributing sponsors at least two of whom are not under common control
within the

 

14



--------------------------------------------------------------------------------

meaning of Section 4063 of ERISA (a “Multiple Employer Plan”), nor has any
Multiemployer Plan or Multiple Employer Plan ever been maintained or contributed
to by the Company, any Subsidiary of the Company, or any Controlled Entity; and

(e) except for continuation coverage as required by Section 4980B of the Code or
any similar applicable law, no Company Benefit Plan provides any life, health,
medical, or other welfare benefits to former employees or beneficiaries or
dependents thereof. Each Company Benefit Plan may be unilaterally amended or
terminated in its entirety without liability except as to benefits accrued
thereunder prior to such amendment or termination.

(f) The transactions contemplated by this Agreement will not cause the
acceleration or vesting or payment of any benefits under any Company Benefit
Plan and shall not otherwise accelerate or increase any liability of the Company
under any Company Benefit Plan.

4.17 Taxes. Except as set forth on Section 4.17 of the Disclosure Schedule:

(a) all Tax Returns required to be filed by or with respect to the Company, its
Subsidiaries, and the ownership or operation of the assets of the Company or its
Subsidiaries have been duly filed and each such Tax Return is true, correct, and
complete in all material respects;

(b) all Taxes owed by the Company or its Subsidiaries or for which the Company
or its Subsidiaries may be liable that are or have become due have been paid in
full;

(c) there are no Liens on any of the assets of the Company or its Subsidiaries
that arose in connection with any failure to pay any Tax other than Liens for
Taxes not yet due and payable;

(d) all Tax withholding and deposit requirements imposed on or with respect to
the Company have been satisfied in full in all material respects;

(e) there is no claim pending by any Governmental Body in connection with any
Tax owing by the Company, and no assessment, deficiency, or adjustment has been
asserted, or to the Company’s Knowledge, proposed or threatened with respect to
any Taxes or Tax Returns of or with respect to the Company or its Subsidiaries;

(f) no Tax audits, examinations or inquiries or investigations are being
conducted with respect to the Company, its Subsidiaries, or any of their assets
by any Governmental Body, and no written notice of any such event has been
received;

(g) there are no agreements or waivers currently in effect that provide for an
extension of time with respect to the filing of any Tax Return of the Company or
its Subsidiaries or the assessment or collection of any Tax from the Company or
its Subsidiaries;

(h) neither the Company nor any Subsidiary of the Company is a party to any Tax
indemnity, allocation, or sharing arrangement;

 

15



--------------------------------------------------------------------------------

(i) the Company has no liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any corresponding provisions of state, local,
or foreign Tax law), or as a transferee or successor, or by contract or
otherwise;

(j) no claim has been made by any Governmental Body in a jurisdiction where the
Company or a Subsidiary of the Company does not file a Tax Return that the
Company (or a Subsidiary of the Company) is or may be subject to taxation in
that jurisdiction;

(k) the Company is currently treated, and has been treated since formation, as a
partnership for federal income tax purposes and has not made an election to be
treated as an association taxable as a corporation for federal income tax
purposes and each Subsidiary of the Company is currently treated, and has been
treated since formation, as a partnership or disregarded entity for federal
income tax purposes and has not made an election to be treated (or defaulted
into classification) as an association taxable as a corporation for federal
income tax purposes;

(l) no power of attorney that is currently in force has been granted with
respect to any matter relating to Taxes that could affect the Company or its
Subsidiaries following the Closing;

(m) all of the property of the Company and its Subsidiaries that is subject to
property Tax has been properly listed and described on the property tax rolls of
the appropriate taxing jurisdiction for all periods prior to the Closing and no
portion of the property of the Company constitutes omitted property for property
tax purposes; and

(n) neither the Company nor any of its Subsidiaries has participated in any
transaction that is or is substantially similar to a “listed transaction” under
Section 6011 of the Code and the Treasury Regulations thereunder, or any other
transaction requiring disclosure under Treasury Regulation Section 1.6011-4.

4.18 Material Contracts.

(a) Other than Contracts existing as of the Closing between the Company or a
Subsidiary of the Company, on one hand, and Investor or an Affiliate of
Investor, on the other hand, Section 4.18 of the Disclosure Schedule sets forth
a true, correct, and complete list of all Contracts to which the Company or any
of its Subsidiaries is a party, or by which the Company or any of its
Subsidiaries is bound, that are material to the business, operations, financial
condition, or results of operations of the Company or any of its Subsidiaries
(such Contracts listed on Section 4.18 of the Disclosure Schedule, the “Material
Contracts”). Except as set forth in Section 4.18 of the Disclosure Schedule, the
Company is not party to any Contract with Clean Coal Solutions Services, LLC.

(b) Neither the Company nor any of its Subsidiaries has breached or defaulted
under, nor is there any written claim or threat that the Company or any of its
Subsidiaries has breached or defaulted under, any term or condition of any
Material Contract. Each Material Contract is in full force and effect and is a
valid and binding agreement of and

 

16



--------------------------------------------------------------------------------

enforceable against the Company or its Subsidiary, as applicable, and, to the
Company’s Knowledge, the other parties thereto, and, to the Company’s Knowledge,
no other party to any such Material Contract is in default under such Material
Contract. To the Company’s Knowledge, there are no circumstances that are
reasonably likely to occur that could reasonably be expected to adversely affect
the Company’s or its Subsidiaries’ ability to perform their obligations under
any Material Contract. The Company has delivered to the Investor and the
Investor’s legal counsel true, correct, and complete copies of all Material
Contracts (together with all amendments, modifications, and supplements
thereto), and no Material Contract has been rescinded or terminated by the
Company or the applicable Subsidiary of the Company.

(c) Each Contract between the Company or any of its Subsidiaries, on the one
hand, and any Affiliate of the Company (excluding its Subsidiaries), on the
other hand, was entered into in the ordinary course of business, is consistent
with the past practice of the Company, and is on an arm’s-length basis.

4.19 Labor Agreements and Actions; Employees.

(a) Neither the Company nor any of its Subsidiaries is bound by or subject to
(and none of their assets or properties are bound by or subject to) any written
or oral, express or implied, Contract with any labor union, works council, or
other employee representative, and no such organization has requested or, to the
Company’s Knowledge, has sought to represent any of the employees,
representatives, or agents of the Company or its Subsidiaries. There is no
strike or other labor dispute involving the Company or its Subsidiaries pending
or, to the Company’s Knowledge, threatened, nor to the Company’s Knowledge is
there any labor organization activity involving its employees. To the Company’s
Knowledge, no officer or key employee, or any group of key employees, intends to
terminate his, her, or their employment with the Company or its Subsidiaries,
nor does the Company or any of its Subsidiaries have a present intention to
terminate the employment of any of the foregoing. The employment of each officer
and employee of the Company and its Subsidiaries is terminable at the will of
the Company or its Subsidiaries without cause. The Company and its Subsidiaries
have materially complied with, and are in material compliance with, all
applicable state and federal equal employment opportunity laws and other laws
related to employment, including all Legal Requirements relating to labor and
employment practices, terms and conditions of employment, employee
classification, overtime pay, non-discrimination, wages and hours, employee
leave, recordkeeping, payroll documents, immigration, occupational health and
safety, collective bargaining, and the payment of employment-related Taxes, and
to the Company’s Knowledge, no such notice, communication, or allegation has
been threatened. Except as set forth on Section 4.19(a) of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries is a party to or bound
by any currently effective employment or consultancy, severance, retention, or
change-in-control Contract.

(b) Except to the extent accrued as a current liability on the Unaudited Interim
Financial Statements, all wages, bonuses, and other compensation due and payable
as of the Closing to employees and contractors of the Company and its
Subsidiaries have been paid in full to such employees and contractors prior to
or as of Closing.

 

17



--------------------------------------------------------------------------------

(c) Neither the Company nor any of its Subsidiaries is subject to any Order with
or relating to any present or former employee, employee representative, or any
Governmental Body relating to claims of discrimination or other claims in
respect of employment practices and policies. No Governmental Body has issued an
Order with respect to the labor and employment practices (including practices
relating to discrimination and wage payments) of the Company or its
Subsidiaries.

4.20 Environmental Matters. Except as set forth in Section 4.20 of the
Disclosure Schedule:

(a) The business of the Company and its Subsidiaries and the Leased Real
Property, and the operations of the Company and its Subsidiaries with respect to
the foregoing, are and have at all times been in compliance with all
Environmental Laws. The Facilities have been owned and operated in compliance
with all Environmental Laws, and the Facilities are capable of operating in
compliance with all Environmental Laws, as such Environmental Laws exist or are
in effect as of the date of the Closing, without material modification or
capital investment.

(b) All Environmental Permits required under Environmental Laws in connection
with the business of the Company and its Subsidiaries and the Leased Real
Property, and the operations of the Company and its Subsidiaries with respect to
the foregoing, have been obtained, and are currently in full force and effect,
and there are no conditions under which any such existing Environmental Permit
could be revoked or any pending application for any new Environmental Permit or
renewal of any existing Environmental Permit could reasonably be expected to be
protested or denied. The Company and its Subsidiaries have, or the applicable
utility has, obtained, maintained, and complied in all material respects with
the terms of all Governmental Authorizations required in connection with the
ownership, operation, and maintenance of the Facilities.

(c) The business of the Company and its Subsidiaries and the Leased Real
Property, and the operations of the Company and its Subsidiaries with respect to
the foregoing, are not subject to any pending or, to the Company’s Knowledge,
threatened Environmental Claims, nor has the Company or any of its Subsidiaries
received any notice of violation, noncompliance, or enforcement that is
currently pending. No Hazardous Substances exist in or on the Facilities, except
as set forth in Section 4.20(c) of the Disclosure Schedule. No Hazardous
Substances have been generated by, or released or discharged from, the
Facilities at the Existing Sites where such release or discharge could
reasonably be expected to result in a Claim or Proceeding pursuant to
Environmental Laws.

(d) There has been no Release or threatened Release of Hazardous Substances at,
on, under, or from any of the Leased Real Property, or in connection with the
business of the Company or its Subsidiaries, in each case in violation of
Environmental Laws or in a manner that would reasonably be expected to give rise
to any liability under Environmental Laws, and there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Substances
required under any Environmental Laws with respect to the Leased Real Property
or the operations of the Company or its Subsidiaries. To the Company’s
Knowledge, there are no Hazardous Substances at the Existing Sites whose
presence or existence is

 

18



--------------------------------------------------------------------------------

attributable to the Company’s or its Subsidiaries’ ownership, operation or
maintenance thereof that would reasonably be expected to adversely affect the
continued operation of the Facilities at the Existing Sites. Any chemical
additives in the Facilities as of the date hereof and any chemical additives
currently used or proposed to be used by the Company or its Subsidiaries do not
contain Hazardous Substances in quantities that require special Governmental
Authorizations, handling, or reporting.

(e) Neither the Company nor any of its Subsidiaries has received any written
notice asserting any alleged liability or obligation under any applicable
Environmental Law with respect to the Release or threatened Release of any
Hazardous Substances generated by the Company or its Subsidiaries at any
location offsite of the Leased Real Property, and there are no conditions or
circumstances that would reasonably be expected to result in the receipt of such
notice. There are no existing or, to the Company’s Knowledge, threatened
Proceedings, and neither the Company nor any of its Subsidiaries has received
any Claim relating to violations of, or Environmental Losses under,
Environmental Laws or to the presence, release, or discharge of any Hazardous
Substances, in each case with respect to the Facilities or to the ownership,
operation, or maintenance thereof. Neither the Company nor any of its
Subsidiaries has received any notice from any Governmental Body or any other
Person alleging any violation of any Environmental Laws with respect to the
ownership, operation, or maintenance of the Facilities.

(f) The Company has provided to the Investor true, correct, and complete copies
of all internal and external environmental audits and studies and all
correspondence on substantial environmental matters, in each case in the
Company’s possession or control relating to the Leased Real Property or the
business of the Company.

(g) To the Company’s Knowledge, there has been no exposure of any person or
property to any Hazardous Substances as a result of or in connection with the
operations of the Company or its Subsidiaries that could form the basis for an
Environmental Claim or any other claim for damages or compensation.

4.21 Related Party Transactions. Except as set forth in Section 4.21 of the
Disclosure Schedule, within the last three years, neither the Company nor any of
its Subsidiaries nor any Related Party (a) has or has had, either directly or
indirectly, an interest or security (or any right to acquire any interest or
security) in any Person that (i) furnishes or sells services or products that
are furnished or sold or are proposed to be furnished or sold by the Company or
any of its Subsidiaries, or (ii) purchases from or sells or furnishes to the
Company or any of its Subsidiaries any goods or services or (b) has loaned money
to or borrowed money from the Company or any of its Subsidiaries.

4.22 Insurance. Section 4.22 of the Disclosure Schedule sets forth a true,
correct, and complete list and description, including annual premiums and
deductibles, of all policies of fire, liability, product liability, workmen’s
compensation, health, and other forms of insurance presently in effect with
respect to the Company’s or its Subsidiaries’ properties, assets, operations,
and businesses, true, correct, and complete copies of binders and/or policies
which have been delivered to the Investor and the Investor’s legal counsel. All
such policies are valid, outstanding, and enforceable policies and provide
insurance coverage for the properties, assets, operations, and businesses of the
Company and its Subsidiaries of the kinds, in the amounts, and

 

19



--------------------------------------------------------------------------------

against the risks required to comply with applicable Legal Requirements. Such
policies are sufficient to protect the properties, assets, operations, and
businesses of the Company and its Subsidiaries against the risks of the sort
normally insured by similar businesses. Neither the Company nor its Subsidiaries
have been refused any insurance with respect to any property or asset or any
aspect of their operations or business, and their coverage has not been limited
by any insurance carrier to which they have applied for insurance or with which
they have carried insurance. No written notice of cancelation or termination has
been received with respect to any such policy. The activities and operations of
the Company and its Subsidiaries have been conducted in a manner so as to
conform to all applicable material provisions of such insurance policies.

4.23 Payments; Foreign Corrupt Practices Act; U.S. Export and Sanctions Laws.
Without limiting any provision of this Agreement (including the provisions of
Section 4.12):

(a) Neither the Company nor any of its Subsidiaries nor any manager, member,
officer, agent, employee or other Person acting on behalf of the Company or any
of its Subsidiaries has, in any manner related to the business of the Company or
any of its Subsidiaries, directly or indirectly (i) paid or delivered or agreed
to pay or deliver any fee, commission, or other sum of money or item of
property, however characterized, to any Person, government official, or other
party that is illegal or improper under any Legal Requirement, (ii) used any
funds for any unlawful contribution, gift, entertainment, or other unlawful
expense relating to political activity, (iii) made any unlawful payment or
offered anything of value to any foreign or domestic government official or
employee or to any foreign or domestic political parties or campaigns,
(iv) violated or is in violation of any provision of the United States Foreign
Corrupt Practices Act of 1977 (15 United States Code Section 78dd-1, et seq.),
as amended, or any applicable Legal Requirement of similar effect, or (v) made
any unlawful bribe, rebate, payoff, influence payment, kickback, or transfer of
value to any other Person.

(b) The Company and each of its Subsidiaries has complied and is currently in
compliance with applicable provisions of the United States export and sanctions
laws, and regulations implemented thereunder, including without limitation the
Arms Export Control Act (22 United States Code Section 2751 et seq.), as
amended, the Export Administration Act (50 United States Code Section 2401 et
seq.), as amended, the International Emergency Economic Powers Act (50 United
States Code Section 17091 et seq.), as amended, and the various sanctions
regulations administered by the Office of Foreign Assets Control of the
Department of the Treasury of the United States, as amended. Without limiting
the foregoing:

(i) Neither the Company nor any of its Subsidiaries has made any investments or
performed any Contracts in, or involving a Person from, Cuba, Iran, Sudan,
Syria, or Burma (Myanmar); and

(ii) With regard to any business conducted in or involving Cuba, Iran, Sudan, or
Syria, neither the Company nor any of its Subsidiaries has exported any
equipment to any of those countries or used any equipment in any of those
countries (A) that was bought from the United States, (B) that was manufactured
in the United States, or (C) that contains greater than 10% United States origin
parts or components.

 

20



--------------------------------------------------------------------------------

4.24 No Brokers; No Finder’s Fees. The Company has no Contract with any broker,
finder, or similar agent with respect to the transactions contemplated by this
Agreement that would obligate the Company for any finder’s or broker’s fee or
commission in connection with the transactions contemplated by this Agreement.

4.25 Investment Company. Neither the Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940 and the rules and regulations
under the Investment Company Act of 1940 and is not deemed to be an “investment
company” for purposes of Section 12(d)(1) of the Investment Company Act of 1940.

4.26 Section 45 Credit.

(a) No grants described in Section 45(b)(3)(A)(i) of the Code have been provided
by the United States, a state, or a political subdivision of a state for use in
connection with any project (within the meaning of Section 45 of the Code) under
development or to be developed by the Company or its Subsidiaries.

(b) No proceeds of any issue of a state or local government obligation described
in Section 45(b)(3)(A)(ii) of the Code have or will be used to provide financing
for any project (within the meaning of Section 45 of the Code) under development
or to be developed by the Company or its Subsidiaries.

(c) No subsidized energy financing (within the meaning of
Section 45(b)(3)(A)(iii) of the Code) has been or will be provided in connection
with any project (within the meaning of Section 45 of the Code) under
development or to be developed by the Company or its Subsidiaries.

(d) No federal “energy credit” has been or is allowed or allowable with respect
to all or part of any project within the meaning of Section 45 of the Code under
development or to be developed by the Company or its Subsidiaries.

4.27 Disclosure. The Company has fully provided the Investor with all the
information that the Investor has requested for deciding whether to purchase the
Securities. Neither the Transaction Agreements nor any other statements or
certificates made or delivered by the Company in connection with the Transaction
Agreements contain any untrue statement of a material fact or omit a material
fact necessary to make the statements in the Transaction Agreements not
misleading. To the Company’s Knowledge, there is no information or fact that has
or is reasonably likely to have a Material Adverse Effect that has not been
disclosed to the Investor in this Agreement.

 

21



--------------------------------------------------------------------------------

Section 5. REPRESENTATIONS, WARRANTIES, AND CERTAIN AGREEMENTS OF THE INVESTOR.
The Investor hereby represents and warrants to the Company as of immediately
prior to Closing, and agrees with the Company, as follows:

5.1 Organization, Good Standing, and Qualification. The Investor has been duly
formed and organized as a corporation, and is validly existing and in good
standing, under the laws of the State of Delaware. The Investor has all
requisite corporate power and authority to use its name, to own and operate its
properties and assets, and to carry on its business as currently conducted and
as presently proposed to be conducted.

5.2 Authority; Non-contravention.

(a) The Investor has the requisite corporate power and authority to execute and
deliver the Transaction Agreements to which it is a party, to consummate the
transactions contemplated thereby, and to comply with the provisions of such
Transaction Agreements. The Investor’s execution, delivery, and performance of
the Transaction Agreements to which it is a party, the consummation by the
Investor of the transactions contemplated thereby, and the compliance by the
Investor with the provisions of such Transaction Agreements have been duly
authorized by all necessary corporate action on the part of the Investor, and no
other corporate proceedings on the part of the Investor are necessary to
authorize such Transaction Agreements or to consummate the transactions
contemplated thereby. This Agreement has been duly executed and delivered by the
Investor and, assuming the due authorization, execution, and delivery by the
Company, constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms except (a) as may be limited
by applicable bankruptcy, insolvency, reorganization, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (b) as may be limited by the effect of rules of law governing the
availability of equitable remedies.

(b) The execution and delivery of the Transaction Agreements to which it is a
party, the consummation of the transactions contemplated thereby, and the
compliance by the Investor with the provisions of such Transaction Agreements do
not and will not conflict with, or result in any violation or breach of (i) the
Investor’s certificate of incorporation or bylaws, each as amended to date, or
(ii) any Legal Requirement or Order, in each case applicable to the Investor or
any of its properties or assets, other than in the case of clause (ii), any such
conflicts, violations, or breaches that individually or in the aggregate has not
had and would not reasonably be expected to (A) effect the Investor in a
material and adverse manner, (B) impair in any material respect the ability of
the Investor to perform its obligations under the Transaction Agreements to
which it is a party, or (C) prevent or materially impede, interfere with,
hinder, or delay the consummation of any of the transactions contemplated by the
Transaction Agreements to which the Investor is a party.

5.3 Purchase for Own Account. The Investor is purchasing the Securities for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of such Securities in violation of any
federal or state securities laws.

 

22



--------------------------------------------------------------------------------

5.4 Exempt Offering. The Investor acknowledges that the Securities have not been
registered under the Securities Act or any state or foreign securities laws and
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon the representations and warranties of
the Investor set forth in this Section 5.

5.5 Investment Experience; Investigation. The Investor acknowledges that
acquisition of the Securities is a speculative investment which involves a
substantial degree of risk of loss of the Investor’s entire investment in the
Securities. The Investor has experience as an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment in the Securities, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
Investor acknowledges that it has had adequate access to Company management, has
had the opportunity to ask questions and receive answers from Company
management, and has been provided will all documentation and information
requested from the Company in connection with its decision to make an investment
in the Securities.

5.6 Accredited Investor Status. The Investor is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act, as presently
in effect.

5.7 Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and the Securities may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment or other disposition is pursuant to the terms of an effective
registration statement under the Securities Act and any applicable state or
foreign securities laws or sold pursuant to an exemption from registration under
the Securities Act and any applicable state or foreign securities laws. The
Investor is familiar with Rule 144 under the Securities Act, as presently in
effect, and understands the resale limitations imposed by Rule 144 under the
Securities Act and by the Securities Act. The Investor understands that the
Company is under no obligation to register any of the Securities sold under this
Agreement.

5.8 Further Limitations on Disposition. Without in any way limiting the
representations and warranties of the Investor set forth above in this
Section 5, the Investor shall not make any disposition of all or any portion of
the Securities unless and until it has complied with all requirements related to
disposition of the Securities under the Restated Operating Agreement and:

(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

(b) the Investor has first notified the Company of the proposed disposition and
has furnished the Company with a statement of the circumstances surrounding the
proposed disposition.

 

23



--------------------------------------------------------------------------------

Notwithstanding the provisions of Section 5.8(a) and Section 5.8(b) above, no
such registration statement shall be required for: (a) any transfer of any
Securities in compliance with Rule 144 or Rule 144A under the Securities Act (it
being agreed that the Company shall have the right to receive evidence
satisfactory to it regarding compliance with such rule or any successor or
analogous rule prior to the registration of any such transfer) or (b) any
transfer of any Securities to an Affiliate of the Investor (including any deemed
transfer by reason of a change of control of the Investor or its Affiliates) in
compliance with the terms of the Restated Operating Agreement; provided, that
the transferee shall, prior to giving effect to such transfer, agree in writing
to be subject to the terms of this Section 5 to the same extent as if the
transferee were the Investor under this Agreement.

5.9 Legends. The certificates evidencing the Securities, if any, shall bear the
legends set forth below (in addition to any legend required under applicable
state securities laws):

(a) “THE UNITS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
            ,        , HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE SECURITIES LAWS (“STATE
ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED
OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR STATE
ACTS OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE TRANSFER OF THE UNITS
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, AS AMENDED,
MODIFIED AND/OR RESTATED FROM TIME TO TIME, OF CLEAN COAL SOLUTIONS, LLC (THE
“COMPANY”), BY AND AMONG THE COMPANY AND ITS MEMBERS (THE “LLC AGREEMENT”), A
COPY OF WHICH SHALL BE FURNISHED BY THE COMPANY UPON WRITTEN REQUEST AND WITHOUT
CHARGE.”

(b) Any other legends required by federal or state securities laws applicable to
the Investor.

The Company shall remove the portion of the legend set forth in Section 5.9(a)
relating to restrictions under the Securities Act and state securities laws from
any certificate evidencing the Securities upon delivery to the Company of an
opinion of counsel, reasonably satisfactory to the Company, that a registration
statement under the Securities Act is at that time in effect with respect to the
legended security or that such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer shall not jeopardize the exemption or exemptions from registration
pursuant to which the Company issued the Securities.

5.10 No Brokers; No Finder’s Fees. The Investor has no Contract with any broker,
finder, or similar agent with respect to the transactions contemplated by this
Agreement that would obligate the Investor for any finder’s or broker’s fee or
commission in connection with the transactions contemplated by this Agreement.

 

24



--------------------------------------------------------------------------------

Section 6. CONDITIONS TO THE INVESTOR’S OBLIGATIONS AT CLOSING. The obligations
of the Investor under this Agreement are subject to the fulfillment or waiver,
on or before the Closing, of each of the following conditions, the waiver of
which will not be effective against the Investor unless such waiver is given by
the Investor in writing to the Company:

6.1 Representations and Warranties. Each of the representations and warranties
of the Company set forth in Section 4 shall be true, correct, and complete on
and as of the Closing.

6.2 Performance. The Company shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by the Company on or before the
Closing.

6.3 Consents and Waivers. The Company shall have obtained each Governmental
Authorization and each approval, consent, ratification, waiver, or other
appropriate authorization from each Person necessary or appropriate (under
Contracts to which the Company or its Subsidiaries are a party or otherwise) for
the consummation of the transactions contemplated by the Transaction Agreements,
and the same shall be effective as of the date of the Closing.

6.4 Securities Exemptions. The offer and sale of the Securities to the Investor
shall be exempt from the registration requirements of the Securities Act and the
registration or qualification requirements of all other applicable state
securities laws.

6.5 Proceedings and Documents. All limited liability company and other
proceedings in connection with the transactions contemplated by this Agreement,
and all documents incident to such proceedings, shall be reasonably satisfactory
in form and substance to the Investor and its legal counsel, and the Investor
shall have received all such counterparts of such documents as the Investor or
its legal counsel may reasonably request. Such documents shall include the
following:

(a) A copy of the Company’s articles of organization, as amended to date, and
the Existing Operating Agreement, in each case certified by a manager of the
Company as true, correct, and complete executed copies of such articles of
organization and the Existing Operating Agreement.

(b) A copy of the resolutions adopted by the Company’s managers and members by
which the Company’s managers and members approved the issuance and sale of the
Securities to the Investor, the Company’s execution and delivery of the
Transaction Agreements, and the other transactions contemplated by this
Agreement.

6.6 Opinion of Company’s Counsel. The Investor shall have received an opinion
dated the date of the Closing of Hogan Lovells US LLP, counsel to the Company,
addressed to the Investor and substantially in the form attached to this
Agreement as Exhibit D.

 

25



--------------------------------------------------------------------------------

6.7 Restated Operating Agreement. The Company, the Investor, and each of the
other members of the Company shall have executed and delivered the Restated
Operating Agreement.

6.8 Exclusive Right to Lease. The Investor and the Company shall have executed
and delivered the Exclusive Right to Lease, and the Exclusive Right to Lease
shall be in full force and effect.

6.9 Guarantees. Each of ADA and NexGen shall have executed and delivered to the
Investor a Guarantee, and each such Guarantee shall be in full force and effect.

6.10 Legal Investment. At the time of the Closing, the purchase and sale of the
Securities shall be legally permitted by all Legal Requirements to which the
Investor and the Company are subject.

6.11 Due Diligence. The Company shall have provided the Investor access to such
information as the Investor reasonably requested in connection with its legal,
Tax, and financial due diligence review and the Investor shall have concluded
its legal, Tax, and financial due diligence review of the Company to the
Investor’s complete satisfaction.

Section 7. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING. The obligations
of the Company under this Agreement are subject to the fulfillment or waiver, on
or before the Closing, of each of the following conditions, the waiver of which
will not be effective against the Company unless such waiver is given by the
Company in writing to the Investor:

7.1 Representations and Warranties. Each of the representations and warranties
of the Investor set forth in Section 5 shall be true, correct, and complete on
and as of the Closing (except for such representations and warranties made as of
a certain date, which shall be true and correct as of such date as though made
on and as of such date).

7.2 Performance. The Investor shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by the Investor on or before the
Closing.

7.3 Consents and Waivers. The Company shall have obtained each Governmental
Authorization and each approval, consent, ratification, waiver, or other
appropriate authorization from each Person necessary or appropriate (under
Contracts to which the Company or its Subsidiaries are a party or otherwise) for
the consummation of the transactions contemplated by the Transaction Agreements,
and the same shall be effective as of the date of the Closing.

7.4 Securities Exemptions. The offer and sale of the Securities to the Investor
shall be exempt from the registration requirements of the Securities Act and the
registration or qualification requirements of all other applicable state
securities laws.

 

26



--------------------------------------------------------------------------------

7.5 Restated Operating Agreement. The Company, the Investor, and each of the
other members of the Company shall have executed and delivered the Restated
Operating Agreement.

7.6 Legal Investment. At the time of the Closing, the purchase and sale of the
Securities shall be legally permitted by all Legal Requirements to which the
Investor and the Company are subject.

Section 8. INDEMNIFICATION; COVENANTS AND ADDITIONAL AGREEMENTS.

8.1 Indemnification.

(a) Indemnification by the Company. Subject to the terms and conditions of this
Section 8.1, the Company shall defend and hold harmless the Investor and its
Affiliates and each of their respective officers, directors, employees, agents,
equity holders or the successors and assigns of the foregoing (collectively, the
“Investor Indemnified Parties” and each, an “Investor Indemnified Party”)
against and from all Losses suffered, sustained or incurred by any Investor
Indemnified Party, whether in respect of Third Party Claims, claims between the
parties hereto, or otherwise directly or indirectly relating to, as a result of
or arising out of:

(i) any inaccuracy in or breach of any representation and warranty made by the
Company in this Agreement (other than Company Statutory Representations and
Warranties and Company Fundamental Representations and Warranties) or the
Exclusive Right to Lease;

(ii) any inaccuracy in or breach of any Company Statutory Representations and
Warranties;

(iii) any inaccuracy in or breach of any Company Fundamental Representations and
Warranties; or

(iv) any breach of, or failure by, the Company to comply with any covenant or
obligation under this Agreement or the Exclusive Right to Lease to be performed
by the Company or its Affiliates.

 

27



--------------------------------------------------------------------------------

(b) Indemnification by the Investor. Subject to the terms and conditions of this
Section 8.1, the Investor shall indemnify, defend and hold harmless the Company,
its Affiliates and their respective officers, directors, employees, agents,
equity holders or the successors and assigns of the foregoing (collectively, the
“Company Indemnified Parties” and each a “Company Indemnified Party”) against
and from all Losses suffered, sustained or incurred by any Company Indemnified
Party, whether in respect of Third Party Claims, claims between the parties
hereto, or otherwise directly or indirectly relating to, as a result of or
arising out of:

(i) any inaccuracy in or breach of any representation and warranty made by the
Investor in this Agreement (other than Investor Fundamental Representations and
Warranties) or the Exclusive Right to Lease;

(ii) any inaccuracy in or breach of any Investor Fundamental Representations and
Warranties; or

(iii) any breach of, or failure by, the Investor to comply with any covenant or
obligation under this Agreement or the Exclusive Right to Lease to be performed
by the Investor or its Affiliates.

(c) Certain Indemnification Limitations; Mitigation and Related Matters.

(i) Other than with respect to breaches of Company Fundamental Representations
and Warranties, the Investor Indemnified Parties shall not be entitled to
recover under Section 8.1(a) until the total amount of Losses which the Investor
Indemnified Parties would recover under this Section 8.1 exceeds an aggregate
amount equal to $500,000 (the “Deductible”), in which case the Investor
Indemnified Parties shall be entitled to recover all Losses in excess of the
Deductible (subject to Section 8.1(c)(iii)). All materiality qualifications
contained in the Company’s representations and warranties made in Section 4 of
this Agreement or in the Exclusive Right to Lease, including the term “Material
Adverse Effect”, shall be taken into account under this Section 8 solely for
purposes of determining whether a breach or violation has occurred for which an
indemnity obligation exists. Without limiting the generality of the foregoing,
all such qualifications shall be ignored and not given effect for purposes of
determining whether the Deductible threshold set forth in this Section 8.1(c)(i)
has been surpassed, or the amount of any Damages resulting from any such breach
or violations, after it has been determined that a breach or violation has
occurred.

(ii) Other than with respect to breaches of Investor Fundamental Representations
and Warranties, the Company Indemnified Parties shall not be entitled to recover
under Sections 8.1(b) until the total amount of Losses which the Company
Indemnified Parties would recover under this Section 8.1 exceeds an aggregate
amount equal to the Deductible, in which case the Company Indemnified Parties
shall be entitled to recover all Damages in excess of the Deductible (subject to
Section 8.1(c)(iv)).

(iii) The aggregate amount of indemnification that the Investor Indemnified
Parties may receive to satisfy all claims under Section 8.1(a) shall be the
Purchase Price. In no event shall any Investor Indemnified Party be entitled to
recover any Losses pursuant to this Section 8.1 in excess of the Purchase Price.

(iv) The aggregate amount of indemnification that the Company Indemnified
Parties may receive to satisfy all claims under Section 8.1(b) shall be the
Purchase Price. In no event shall any Company Indemnified Party be entitled to
recover any Losses pursuant to this Section 8.1 in excess of the Purchase Price.

 

28



--------------------------------------------------------------------------------

(v) The Investor and the Company agree that in the event of any breach giving
rise to an indemnification obligation under this Section 8.1, the Indemnitee, at
the sole cost and expense of the Indemnitor, shall and shall cause its
Affiliates to reasonably cooperate with the Indemnitor and to take all
reasonable measures, requested by such Indemnitor or otherwise, to mitigate the
consequences of the related breach.

(vi) The Indemnitee shall, at the expense of the Indemnitor, use its
commercially reasonable efforts to pursue recovery against third parties, under
insurance policies or from collateral sources. In the event any amounts
recovered from any third party or under such insurance policies or other
collateral sources are not received before any claim for indemnification is paid
pursuant to this Section 8.1, then the amount of such subsequent recovery shall
be applied first, to reimburse the Indemnitee for its out-of-pocket expenses
(including reasonable attorney’s fees and expenses) expended in pursuing such
recovery, and second, refund any payments made by the Indemnitor which would not
have been so paid had such recovery been obtained prior to such payment, and
third, any excess to the Indemnitee.

(vii) The Indemnitor shall be subrogated to the rights of the Indemnitee in
respect of any insurance relating to the Losses to the extent of any
indemnification payments made hereunder. Any liability for indemnification
hereunder shall be determined without duplication of recovery by reason of the
state of facts giving rise to such liability constituting a breach of more than
one representation, warranty, covenant or agreement.

(d) Notice and Procedures. In the event that any Actions are instituted by a
third party or any claim or demand is asserted or threatened against or sought
to be collected from a Person who is seeking indemnity under any provision of
this Agreement (the “Indemnitee”) by a third party, in each case for which the
party from whom indemnity is sought (the “Indemnitor”) may have liability to any
Indemnitee hereunder (a “Third Party Claim”), such Indemnitee shall promptly,
but in no event more than fifteen (15) days, following such Indemnitee’s receipt
of a Third Party Claim, notify the Indemnitor in writing and in reasonable
detail, to the extent available, of such Third Party Claim (a “Claim Notice”).
The Indemnitor shall have thirty (30) days (or such lesser number of days as may
be required by court proceeding in the event of a litigated matter) after
receipt of the Claim Notice (the “Notice Period”) to notify the Indemnitee that
it desires to defend the Indemnitee against such Third Party Claim. The Claim
Notice shall (i) state that the Indemnitee has incurred, or reasonably and in
good faith expects to incur, Losses for which such Indemnitee is entitled to
indemnification pursuant to this Agreement; and (ii) specify in reasonable
detail, to the extent available, the nature of such Third Party Claim and an
estimate of the amount of the applicable Losses (if reasonably practicable) to
which such Indemnitee reasonably and in good faith believes it may be entitled
to hereunder. Thereafter, the Indemnitee shall deliver to the Indemnitor,
promptly following the Indemnitee’s receipt thereof, copies of all notices and
documents (including court

 

29



--------------------------------------------------------------------------------

papers and excluding all internally prepared documents or documents prepared by
counsel or other representatives of Indemnitee) received by the Indemnitee
relating to the Third Party Claim.

(e) Defense of Third Party Claims by Indemnitor. In the event that the
Indemnitor notifies the Indemnitee within the Notice Period that it desires to
defend the Indemnitee against a Third Party Claim, (i) the Indemnitor shall have
the right to defend the Indemnitee by appropriate proceedings and shall have the
sole power to direct and control such defense, with counsel of its choosing, at
its expense, (ii) the Indemnitor shall use its commercially reasonable efforts
to defend diligently such Third Party Claim, (iii) the Indemnitee, prior to the
period in which the Indemnitor assumes the defense of such matter, shall take
all reasonable actions to preserve any and all rights with respect to such
matter, without such actions being construed as a waiver of the Indemnitee’s
rights to defense and indemnification pursuant to this Agreement, and (iv) the
Indemnitor shall be deemed to have agreed that it shall indemnify the Indemnitee
for all Damages resulting from such Third Party Claim pursuant to and subject to
the conditions of this Section 8.1. Once the Indemnitor has duly assumed the
defense of a Third Party Claim, the Indemnitee shall have the right, but not the
obligation, to participate in any such defense and to employ separate counsel of
its choosing. The Indemnitee shall participate in any such defense at its
expense and shall cooperate in the defense or prosecution of such Third Party
Claim; provided, however, that such Indemnitee shall be entitled to participate
in any such defense with separate counsel at the reasonable expense of the
Indemnitor if, in the reasonable opinion of counsel to the Indemnitee, a
conflict or potential conflict exists between the Indemnitee and the Indemnitor
that would make such separate representation advisable; and provided, further,
that the Indemnitor shall not be required to pay for more than one such counsel
for all Indemnitees in connection with any Third Party Claim.

(f) Defense of Third Party Claims by Indemnitee. Notwithstanding anything in
Section 8.1(e) to the contrary, if a Third Party Claim seeks relief that would
result in the imposition of a consent order, injunction or decree, in any case
that would materially restrict the future activity or conduct of the Indemnitee
or any of its Affiliates, then the Indemnitee shall be entitled to contest and
defend, and subject to Section 8.1(h), compromise and settle such Third Party
Claim in the first instance; provided that if the Indemnitee does not contest,
defend, compromise or settle such Third Party Claim, the Indemnitor shall then
have the right to contest and defend, and subject to Section 8.1(h), settle or
compromise such Third Party Claim. If the Indemnitee has duly assumed the
defense of a Third Party Claim, the Indemnitor shall have the right, but not the
obligation, to participate in any such defense and to employ separate counsel of
its choosing (at the expense of the Indemnitor). If the Indemnitor (i) does not
elect to defend the Indemnitee against a Third Party Claim, whether by not
giving the Indemnitee timely notice of its desire to so defend or otherwise or
(ii) after assuming the defense of a Third Party Claim, fails to take
commercially reasonable steps necessary to defend diligently such Third Party
Claim within thirty (30) days (or such lesser number of days as may be required
by court proceeding in the event of a litigated matter) after receiving written
notice from the Indemnitee to the effect that the Indemnitor has so failed, the
Indemnitee shall have the right but not the obligation to assume such defense
and shall have the sole power to direct and control such defense, with counsel
of its choosing, at the expense of the Indemnitor.

 

30



--------------------------------------------------------------------------------

(g) Cooperation. The Indemnitee and the Indemnitor shall cooperate in the
conduct of the defense of a Third Party Claim, including by retaining records
and information that are reasonably relevant to such Third Party Claim and
providing reasonable access to each other’s relevant business records and other
documents, and employees. The Indemnitee and the Indemnitor shall use
commercially reasonable efforts to avoid production of confidential information
(consistent with applicable Law), and to cause all communications among
employees, counsel and others representing any party to a Third Party Claim to
be made so as to preserve any applicable attorney-client or work-product
privileges.

(h) Settlement of Third Party Claims. The Indemnitor shall not, without the
prior written consent of the Indemnitee, not to be unreasonably withheld or
delayed, settle, compromise or offer to settle or compromise any Third Party
Claim. Whether or not the Indemnitor assumes the defense of a Third Party Claim,
the Indemnitee shall not, without the prior written consent of the Indemnitor,
not to be unreasonably withheld or delayed, settle, compromise or offer to
settle or compromise any Third Party Claim.

(i) Direct Claims. In the event any Indemnitee has a claim against any
Indemnitor that does not involve, or no longer involves, a Third Party Claim,
the Indemnitee shall deliver a notice of such claim (a “Direct Claim Notice”)
and the amount of the applicable Losses or an estimate of the amount of the
applicable Losses (if reasonably practicable) with reasonable promptness to the
Indemnitor. If the Indemnitor notifies the Indemnitee that it does not dispute
the claim described in such notice or fails to notify the Indemnitee, within
thirty (30) days after delivery of such notice by the Indemnitee whether the
Indemnitor disputes the claim described in such notice, the Losses in the amount
specified in the Indemnitee’s notice will be conclusively deemed a liability of
the Indemnitor and the Indemnitee shall be entitled to recover the amount of
such Losses from the Indemnitor in accordance with the terms and conditions of
this Section 8.1. If the Indemnitor has timely disputed its liability with
respect to such claim, the Indemnitor and the Indemnitee will proceed in good
faith to negotiate a resolution of such dispute, and the Indemnitor shall not be
obligated to make any payment with respect to such claim until such claim has
been so resolved by the Indemnitor and the Indemnitee or has been determined in
favor of the Indemnitee by a final judgment, order or decree of an arbitrator or
a court of competent jurisdiction (which is not appealable or with respect to
which the time for appeal therefrom has expired and no appeal has been
perfected).

(j) Treatment of Payments. Any indemnification payments made by the Company
under this Section 8.1 to the Investor, other than indemnification payments made
by the Company to reimburse the Investor in respect of payments made by any
Investor Indemnified Party in respect of Third Party Claims and any reasonable
related costs and expenses thereto, shall reduce the Unrecovered Investment
Balance in accordance with Section 4.5(d)(v) of the Restated Operating
Agreement.

 

31



--------------------------------------------------------------------------------

8.2 Survival of Representations, Warranties, Covenants and Agreements.

(a) The representations, warranties, covenants, and other agreements of the
Company and the Investor set forth in or made in connection with this Agreement,
and the indemnification obligations of the parties with respect thereto, shall
survive the execution and delivery of this Agreement and the Closing as follows:

(i) with respect to the representations and warranties set forth in Sections
4.1, 4.2, 4.3, 4.4 and 4.5 (the “Company Fundamental Representations and
Warranties”) and in Sections 5.1 and 5.2 (the “Investor Fundamental
Representations and Warranties”), such representations and warranties shall
survive indefinitely;

(ii) with respect to the representations and warranties set forth in Sections
4.16, 4.17, 4.20 and 4.26 (the “Company Statutory Representations and
Warranties”), 90 days following expiration of the relevant statute of
limitations period;

(iii) with respect to all other representations and warranties contained in
Sections 4 and 5 and not addressed in (i) or (ii) above, three years following
the Closing;

(iv) with respect to the obligations set forth in Section 9.2, indefinitely; and

(v) the covenants, agreements and other obligations contained in this Agreement,
and the indemnification obligations of the parties with respect thereto, shall
survive until performed in accordance with their terms or become no longer
applicable.

(b) No Indemnitor shall be liable for any Damages with respect to the matters
set forth in Section 8.1 unless a claim is timely asserted prior to the
expiration of the survival period specified in this Section 8.2; provided,
however, if a notice of a claim is timely given prior to the expiration of the
survival period specified in this Section 8.2 then such indemnification
obligation shall continue to survive past expiration of such survival period
until such claim has been satisfied or otherwise resolved as provided in
Section 8.1.

8.3 Use of Proceeds. The Investor acknowledges that the Company intends to
distribute all proceeds from the issuance and sale of the Securities to the
Company’s members (as of immediately prior to the Closing) in accordance with
the Restated Operating Agreement.

8.4 Other Agreements and Covenants.

(a) The Company shall not, without the prior written consent of the Investor,
(i) use in advertising, publicity, or otherwise the name of the Investor,
Goldman, Sachs & Co., or any or their Affiliates, or any partner or employee of
any of them, nor any trade name, trademark, trade device, service mark, symbol,
or any abbreviation, contraction, or simulation thereof owned by the Investor,
Goldman, Sachs & Co., or any of their Affiliates, or (ii) represent, directly or
indirectly, that any product or any service provided by the Company has been
approved or endorsed by the Investor, Goldman, Sachs & Co., or any of their
Affiliates.

(b) The Company hereby grants the Investor, Goldman, Sachs & Co., and their
Affiliates permission to use the Company’s name and logo in the Investor’s,
Goldman, Sachs & Co.’s, or their Affiliates’ marketing materials. The Investor,
Goldman, Sachs & Co., or

 

32



--------------------------------------------------------------------------------

their Affiliates, as applicable, shall include a trademark attribution notice
giving notice of the Company’s ownership of its trademarks in the marketing
materials in which the Company’s name and logo appear.

8.5 Tax Matters. The Company and its members as of the Closing Date shall be
liable for, and shall indemnify, defend, and hold harmless the Investor for, any
and all liability for Taxes with respect to the Company, its Subsidiaries, and
the ownership or operation of their assets for any taxable period ending on or
before the Closing Date and with respect to any taxable period that begins on or
before and ends after the Closing Date (“Straddle Period”), for the portion
thereof ending at the close of business on the Closing Date. In the case of any
Straddle Period, liability for income Taxes relating to the Company, its
Subsidiaries, or the ownership or operation of their assets shall be allocated
as if all of the books and records relating to the Company, its Subsidiaries,
and the ownership and operation of their assets were closed as of the close of
business on the Closing Date. In the case of any Straddle Period, the amount of
any Taxes other than income Taxes allocable to the portion of the Straddle
Period ending on the Closing Date shall be deemed to be the amount of such Taxes
for the entire period (or, in the case of such Taxes determined on an arrears
basis, the amount of such Taxes for the immediately preceding period) multiplied
by a fraction, the numerator of which is the number of calendar days in the
applicable period ending on and including the Closing Date and the denominator
of which is the number of calendar days in the entire relevant period. In the
case of ad valorem property Taxes, “taxable period” means the period beginning
on the assessment date for ad valorem property Taxes through the day before the
next assessment date for such Taxes.

Section 9. GENERAL PROVISIONS.

9.1 Disclosure Schedule. Any information set forth in the Disclosure Schedule
will be deemed to be disclosed for purposes of Section 4 only to the extent that
such information is expressly identified by a specific reference to the
subsection of Section 4 to which it applies.

9.2 Confidentiality.

(a) The parties shall maintain the terms of this Agreement in confidence and
shall not disclose any information concerning the terms, performance, or
administration of this Agreement to any other Person; provided that a party may
disclose such information: (i) to any of such party’s Group, (ii) to any
prospective member of such party’s Group, (iii) to any actual or prospective
purchaser of all or a portion of such party’s interest in either of the
Facilities or any facility leased pursuant to the Exclusive Right to Lease, and
(iv) to any Person providing or evaluating a proposal to provide financing to
the recipient party or any direct or indirect owner of such party; provided in
each case that the recipient party shall provide to each Person to which
disclosure is made a copy of this Section 9.2 and direct such Person to treat
such information confidentially, and the recipient party shall be liable for any
breach of the terms of this Section 9.2 by such Persons to which it makes any
such disclosure. The foregoing restrictions will not apply (A) to information
that is or becomes generally available to the public otherwise than as a result
of disclosure by the recipient party, (B) to information that is already in, or
subsequently comes into, the recipient party’s possession, provided that the
source of such information was not, to the recipient party’s knowledge,
obligated to keep such information

 

33



--------------------------------------------------------------------------------

confidential, (C) to information that is required to be disclosed pursuant to
Legal Requirements or stock exchange rules and regulations or is otherwise
subject to legal, judicial, regulatory, or self-regulatory requests for
information or documents, or (D) subject to Section 9.2(b) below, to the Tax
structure or Tax treatment of the transaction.

(b) Each party may disclose to any and all Persons, without limitation of any
kind, the Tax treatment and Tax structure of the transaction, provided, however,
that any such information is required to be kept confidential to the extent
necessary to comply with any applicable securities laws. The Tax structure and
Tax treatment of the transaction includes only those facts that may be relevant
to understanding the purported or claimed U.S. federal and state income Tax
treatment or Tax structure of the transaction and, to eliminate any doubt,
therefore specifically does not include information that either reveals or
standing alone or in the aggregate with other information so disclosed tends of
itself to reveal or allow the recipient of the information to ascertain the
identity of any parties involved in any of the transactions contemplated by this
Agreement or the documents to be delivered in connection herewith.

(c) If any party is required to disclose any information required by this
Section 9.2 to be maintained as confidential in a judicial, administrative, or
governmental proceeding, such party shall give the other party at least ten
days’ prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other party in the other party’s attempts to seek to preserve the
confidentiality thereof, including if such party seeks to obtain protective
orders and/or any intervention.

(d) The parties hereto agree that irreparable damage would occur in the event
that this Section 9.2 was breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Section 9.2 and to enforce specifically the terms and provisions of this
Section 9.2.

9.3 Binding Effect; Third Parties. This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each party and its
successors and permitted assigns (including transferees of any Securities in
accordance with applicable law, the terms of this Agreement and the terms of the
Restated Operating Agreement), and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement, except as expressly
provided in Section 8 or otherwise in this Agreement.

9.4 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF, INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COUNTY OF NEW YORK IN THE
STATE OF NEW YORK WITH RESPECT TO ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND CONSENT TO THE SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

34



--------------------------------------------------------------------------------

EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY
COUNTERCLAIM WITH RESPECT THERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT.

9.5 Counterparts. This Agreement may be executed and delivered (including by
facsimile or electronic mail transmission) in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

9.6 Headings; Construction. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits, and schedules shall, unless otherwise provided, refer to
sections and paragraphs of this Agreement and exhibits and schedules attached to
this Agreement, all of which exhibits and schedules are incorporated in this
Agreement by this reference. The words “this Agreement,” “herein,” “hereby,”
“hereunder,” and “hereof” and words of similar import, refer to this Agreement
as a whole and not to any particular subdivision unless expressly so limited.
The words “this section,” “this subsection,” and words of similar import refer
only to the sections or subsections hereof in which such words occur. The word
“including” (in its various forms) means “including, without limitation.”
Pronouns in masculine, feminine, or neuter genders will be construed to state
and include any other gender, and words, terms, and titles (including terms
defined herein) in the singular form will be construed to include the plural and
vice versa, unless the context otherwise expressly requires. Unless the context
otherwise requires, all defined terms contained herein will include the singular
and plural and the conjunctive and disjunctive forms of such defined terms.

9.7 Notices. All notices, requests, consents, and other communications required
or permitted under this Agreement must be in writing and will be deemed given if
delivered personally, by a nationally recognized overnight courier, by facsimile
or electronic mail, or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

If to the Investor, to:

GSFS Investments I Corp.

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Michael Feldman

Fax: (212) 428-3868

Email address: mfeldman@gs.com

 

35



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: F. B Cochran III

Fax: (713) 615-5368

Email address: fcochran@velaw.com

If to the Company, to:

Clean Coal Solutions, LLC

8100 SouthPark Drive, Unit B

Littleton, CO 80120

Attn: Mark McKinnies

Fax: (303) 734-0330

Email address: markm@adaes.com

With copies (which shall not constitute notice) to:

NexGen Refined Coal, LLC

3300 South Parker Road, Suite 310

Aurora, CO 80014

Attn: Charles S. McNeil, President

Fax: (303) 751-9210

Email address: cmcneil@nexgen-group.com

and

Hogan Lovells US LLP

One Tabor Center, Suite 1500

1200 Seventeenth Street

Denver, CO 80202

Attention: Tyler Harvey

Facsimile No.: (303) 454-2436

E-mail address: tyler.harvey@hoganlovells.com

9.8 Expenses and Obligations. Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred by the parties in connection with
this Agreement and the consummation of the transactions contemplated hereby
shall be borne solely and entirely by the party that has incurred such costs and
expenses.

9.9 Amendment, Modification, and Waiver. This Agreement may not be amended or
modified except by an instrument in writing signed by each of the parties. Any
failure of any party to comply with any obligation, covenant, agreement, or
condition contained herein may be waived only if set forth in an instrument in
writing signed by the party to be

 

36



--------------------------------------------------------------------------------

bound thereby, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement, or condition shall not operate as a waiver
of, or estoppel with respect to, any other failure.

9.10 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of applicable Legal
Requirements, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated herein are not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal, or incapable of being
enforced, the parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated herein
are consummated as originally contemplated to the fullest extent possible.

9.11 Entire Agreement. This Agreement, together with all exhibits and schedules
to this Agreement, shall constitute the entire agreement between the parties
hereto relating to the subject matter hereof. No modification of this Agreement
or waiver of any provision hereof shall be binding unless the modification or
waiver shall be in writing and signed by the parties hereto. This Agreement
expressly supersedes all prior agreements between the parties relating to the
subject matter hereof, including the Term Sheet.

9.12 Further Acts. In addition to the acts recited in this Agreement to be
performed by the Company and the Investor, the Company and the Investor agree to
perform or cause to be performed at the Closing or after the Closing any and all
such further acts as may be reasonably necessary to consummate the transactions
contemplated hereby.

9.13 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to a upon any breach or default of the other party under this
Agreement shall impair any such right, power, or remedy of the party not in
breach or default; nor shall it be construed to be a waiver of any such breach
or default or an acquiescence in such breach or default or of any similar breach
or default occurring after such breach or default; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after such breach or default. Any waiver, permit, consent,
or approval of any kind or character on the part of any party of any breach or
default under this Agreement or any waiver on the part of any party of any
provisions or conditions of this Agreement must be made in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

9.14 Assignment. The Investor may not assign all or any part of this Agreement
without the prior written consent of the Company, provided the Investor may
assign this Agreement to any Affiliate without such prior written consent. The
Company may not assign all or any part of this Agreement without the prior
written consent of the Investor. The Investor shall immediately notify the
Company of any assignment of this Agreement.

9.15 No Commitment for Additional Financing. The Company acknowledges and agrees
that the Investor has not made any representation, warranty, covenant,

 

37



--------------------------------------------------------------------------------

or agreement to provide or assist the Company in obtaining any financing,
investment, or other assistance, other than the purchase of the Securities as
set forth in Section 2.2 (but subject to the conditions set forth in Section 6).
In addition, the Company acknowledges and agrees that an obligation, commitment,
or agreement to provide or assist the Company in obtaining any financing or
investment may be created only by a written agreement signed by the Investor and
the Company setting forth the terms and conditions of such financing or
investment and stating that the parties intend for such writing to be a binding
obligation or agreement. The Investor shall have the right, in its sole and
absolute discretion, to refuse or decline to participate in any other financing
of or investment in the Company, and shall have no obligation to assist or
cooperate with the Company in obtaining any financing, investment, or other
assistance.

[Signature Page Follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first written above.

 

    CLEAN COAL SOLUTIONS, LLC     By:  

/s/ Charles S. McNeil

    Name:   Charles S. McNeil     Title:   Manager

 

    GSFS Investments I Corp.     By:  

/s/ Albert Dombrowski

    Name:   Albert Dombrowski     Title:   Authorized Signatory

SIGNATURE PAGE TO

CLASS B UNIT PURCHASE AGREEMENT



--------------------------------------------------------------------------------

CLASS B UNIT PURCHASE AGREEMENT

LIST OF EXHIBITS

 

Exhibit A    —    Definitions Exhibit B    —    Restated Operating Agreement
Exhibit C    —    Investor Schedule Exhibit D    —    Opinion of Company Counsel
Exhibit E    —    Exclusive Right to Lease Agreement Exhibit F    —    Form of
Guarantee

List of Exhibits



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“2010 Balance Sheet” has the meaning set forth in Section 4.6(a).

“Action” means any action, suit, proceeding, claim, arbitration, or
investigation.

“ADA” means ADA-ES, Inc., a Colorado corporation.

“AEC-NM” means AEC-NM, LLC, a Colorado limited liability company and a
Subsidiary of the Company.

“AEC-TH” means AEC-TH, LLC, a Colorado limited liability company and a
Subsidiary of the Company.

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by, or under common control with such Person. For purposes of this
definition and this Agreement, the term “control” (and correlative terms) means
(a) the ownership of 50% or more of the equity interest in a Person or (b) the
power, whether by Contract, equity ownership, or otherwise, to direct or cause
the direction of the policies or management of a Person. For the purposes of
this definition, each of ADA, NexGen, NexGen Investments, LLLP, and Republic
Financial Corporation are Affiliates of the Company. For the purposes of this
definition, any member of the federal income tax consolidated group of which the
Investor is a member is an Affiliate of the Investor.

“Agreement” has the meaning set forth in the preamble hereto.

“Audited Financial Statements” has the meaning set forth in Section 4.6(a).

“Claim” means a demand, claim, complaint, cross-demand, cross-claim,
counterclaim, cross-complaint, summons, notice of violation, arbitration notice,
or other notice, communication, or action pursuant to which a Person (including
a Governmental Body) (a) notifies another Person that the first Person has
suffered or incurred Losses for which the second Person may be liable or
responsible; (b) alleges that such second Person has violated a Legal
Requirement or is otherwise liable or responsible for Losses arising under a
Legal Requirement; (c) asserts legal, equitable, contractual, or other rights or
remedies against such second Person; (d) proposes an adjustment to a Tax Return
of such second Person; (e) institutes or commences a Proceeding against such
second Person; (f) otherwise makes any demand or claim on such second Person; or
(g) threatens to do any of the foregoing.

“Claim Notice” has the meaning set forth in Section 8.1(d).

“Class A Units” has the meaning given to it in the Restated Operating Agreement.

 

A-41



--------------------------------------------------------------------------------

“Class B Units” has the meaning given to it in the Restated Operating Agreement.

“Closing” has the meaning set forth in Section 3.

“Closing Date” means the date on which the Closing occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble hereto.

“Company Benefit Plans” has the meaning set forth in Section 4.16.

“Company Fundamental Representations and Warranties” has the meaning set forth
in Section 8.2(a)(i).

“Company Indemnified Party” and “Company Indemnified Parties” have the meanings
set forth in Section 8.1(b).

“Company’s Knowledge” means, with respect to any matter in question, the
knowledge that any director, manager, or officer of the Company or any of its
Subsidiaries after due inquiry and investigation; provided, however, that due
inquiry and investigation shall not require the Company or any of its
Subsidiaries to conduct environmental sampling.

“Company Statutory Representations and Warranties” has the meaning set forth in
Section 8.2(a)(ii).

“Contract” means any written contract, commitment, agreement, instrument,
arrangement, understanding, obligation, undertaking, concession, franchise, or
license.

“Controlled Entity” means any Subsidiary of the Company or any trade or business
(whether or not incorporated) that is under common control or that is treated as
a single employer with the Company under Section 414(b), (c), (m), or (o) of the
Code.

“Deductible” has the meaning set forth in Section 8.1(c)(i).

“Direct Claim Notice” has the meaning set forth in Section 8.1(i).

“Disclosure Schedule” has the meaning set forth in Section 4.

“Environmental Claim” means any Claim asserted pursuant to any Environmental
Law.

“Environmental Laws” means all applicable Legal Requirements and rules of common
law pertaining to the protection of the environment, natural resources,
workplace health and safety with respect to exposure to Hazardous Substances,
the prevention of pollution, or the remediation of contamination, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. § 9601 et seq.), the Emergency Planning and

 

A-42



--------------------------------------------------------------------------------

Community Right to Know Act and the Superfund Amendments and Reauthorization Act
of 1986, the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Resource
Conservation and Recovery Act of 1976, the Hazardous and Solid Waste Amendments
Act of 1984, the Clean Air Act (42 U.S.C. § 7401 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Federal Water Pollution Control Act, the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act,
the Occupational Safety and Health Act of 1970 (42 U.S.C. § 11001 et seq.), the
Oil Pollution Act of 1990, the Hazardous Materials Transportation Act (49 U.S.C.
§ 1801 et seq.) the Federal Mine Safety and Health Act of 1977 (30 U.S.C. § 801
et seq.), and any similar or analogous statutes, regulations, and decisional law
of any Governmental Body, as each of the foregoing have been amended or
supplemented, in each case to the extent applicable with respect to the property
or operation to which application of the term “Environmental Laws” relates.

“Environmental Loss” or “Environmental Losses” means losses, lost Section 45
Credits (but only to the extent such Section 45 Credits relate to Refined Coal
actually produced by the Facilities), liabilities, causes of action,
assessments, cleanup, removal, remediation, and restoration obligations,
judgments, awards, damages, natural resource damages, contribution,
costrecovery, and compensation obligations, fines, fees, penalties, and costs
and expenses (including litigation costs and reasonable attorneys’ and experts’
fees and expenses).

“Environmental Permit” means any Governmental Authorization required under or
issued pursuant to any applicable Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Pension Plan” has the meaning set forth in Section 4.16(c).

“Exclusive Right to Lease” means the Exclusive Right to Lease Agreement between
the Investor and the Company substantially in the form attached to this
Agreement as Exhibit E.

“Existing Operating Agreement” has the meaning set forth in Section 2.1.

“Existing Sites” means the land at the power plants known as the New Madrid
Power Plant and the Thomas Hill Energy Center located near Marston, Missouri and
Moberly, Missouri, respectively, where the Facilities are presently located.

“Facilities” means the New Madrid Refined Coal Facility and the Thomas Hill
Refined Coal Facility.

“Family Member” means any relative or spouse of such person or any relative of
such spouse, any one of whom has the same home as such person.

“Financial Statements” has the meaning set forth in Section 4.6(a).

“GAAP” has the meaning set forth in Section 4.6(b).

 

A-43



--------------------------------------------------------------------------------

“Governmental Authorization” means any approval, consent, license, permit,
registration, exemption, exception, variance, waiver, or other authorization
issued, granted, given, or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

“Governmental Body” means any (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature, (b) federal, state, local,
municipal, foreign, or other government, (c) governmental or quasi governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity), and any other court or other tribunal, (d) multi-national
organization or body, or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

“Group” means, with respect to any party to this Agreement, such party and
(a) the Affiliates of such party; (b) each guarantor of such party; (c) any
other members, shareholders, partners, or other equity owners of such party or
any of its Affiliates (other than holders of publicly traded units of such party
or of any of its Affiliates, except any such holder that controls such party),
and (d) the respective successors, assigns, and Representatives of each Person
described in the foregoing clause (a), (b), or (c), but shall in no event
include the other parties’ respective Groups.

“Guarantee” means the Guarantee of each of ADA and NexGen in the form attached
to this Agreement as Exhibit F.

“Hazardous Substances” means (a) any hazardous materials, hazardous wastes,
hazardous substances, toxic wastes, and toxic substances as those or similar
terms are defined under any Environmental Laws; (b) any asbestos or any material
which contains any hydrated mineral silicate, including chrysolite, amosite,
crocidolite, tremolite, anthophylite, and/or actinolite, whether friable or
non-friable; (c) polychlorinated biphenyls (“PCBs”), or PCB-containing
materials, or fluids; (d) radon; (e) any other hazardous, radioactive, toxic or
noxious substance, material, pollutant, contaminant, or constituent; (f) any
petroleum, petroleum hydrocarbons, petroleum products, crude oil and any
fractions or derivatives thereof, and any natural gas, synthetic gas and any
mixtures thereof; and (g) any substance that, whether by its nature or its use,
is subject to regulation under any Environmental Laws or with respect to which
any Environmental Laws or Governmental Body requires environmental
investigation, monitoring, or remediation.

“Indemnitee” has the meaning set forth in Section 8.1(d).

“Indemnitor” has the meaning set forth in Section 8.1(d).

“Intellectual Property Rights” has the meaning set forth in Section 4.11(a).

“Investor” has the meaning set forth in the preamble hereto.

“Investor Fundamental Representations and Warranties” has the meaning set forth
in Section 8.2(a)(i).

 

A-44



--------------------------------------------------------------------------------

“Investor Indemnified Party” and “Investor Indemnified Parties” have the
meanings set forth in Section 8.1(a).

“Leased Real Property” has the meaning set forth in Section 4.15.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multi-national, or other administrative order, constitution, law,
decree, rule, ordinance, principle of common law, regulation, statute, or
treaty.

“Lien” means any mortgage, pledge, claim, lien, charge, encumbrance, or security
interest of any kind or nature whatsoever, but shall not include (i) Liens for
taxes arising or incurred in the ordinary course of the Company’s business not
yet due or payable or the validity of which are being contested in good faith by
appropriate proceedings and, in either case, for which adequate reserves are
reflected on the Balance Sheet to the extent required by GAAP, (ii) purchase
money liens or liens on property securing the lease of such property, or
(iii) mechanics’, workmen’s, repairmen’s, warehousemen’s, processor’s,
landlord’s, carrier’s, materialmen’s or other statutory Liens, each arising or
incurred in the ordinary course of the Company’s business for sums not yet due
and payable and that would not individually or in the aggregate be materially
adverse to the affected property or the business of the Person subject to such
Lien.

“Losses” means any losses, claims, damages, liabilities, obligations, fines,
penalties, judgments, settlements, costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses), but excluding any special,
consequential, exemplary or punitive damages, unless such damages are paid by an
Indemnitee to a third party in connection with a Third Party Claim.

“Material Adverse Effect” means any state of facts, change, effect, condition,
development, event, or occurrence that has been, is, or could reasonably be
expected to be material and adverse to the (a) condition (financial or other),
(b) business, (c) results of operations, (d) assets, (e) liabilities, or
(f) operations of the Company and its Subsidiaries, taken as a whole, or the
ability of the Company and its Subsidiaries to consummate the transactions
contemplated by this Agreement (it being understood that for purposes of
analyzing whether any state of facts, change, effect, condition, development,
event, or occurrence constitutes a “Material Adverse Effect” under this
definition, the parties agree that (x) the Investor shall be deemed not to have
any knowledge of any state of facts, change, effect, condition, development,
event, or occurrence, (y) the analysis of materiality shall not be limited to a
long-term perspective, and (z) each of the terms contained in (a) through
(f) above are intended to be separate and distinct), provided, however, that
neither of the following shall be deemed in themselves to constitute, and
neither of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (A) general worldwide or
national economic conditions or changes thereto, and (B) changes in economic,
regulatory or other conditions that effect the coal or utility industries
generally.

“Material Contracts” has the meaning set forth in Section 4.18(a).

“Multiemployer Plan” has the meaning set forth in Section 4.16(d).

 

A-45



--------------------------------------------------------------------------------

“Multiple Employer Plan” has the meaning set forth in Section 4.16(d).

“New Madrid Refined Coal Facility” means the Refined Coal production facility
currently located at the New Madrid Power Plant near Marston, Missouri or at any
successor location, and used for the production of Refined Coal. For the
avoidance of doubt, the “New Madrid Refined Coal Facility” does not include any
real property.

“NexGen” means NexGen Refined Coal, LLC, a Wyoming limited liability company.

“Notice Period” has the meaning set forth in Section 8.1(d).

“Order” means any award, decision, decree, judgment, order, writ, ruling,
stipulation, subpoena, injunction, legally binding agreement with, or verdict
entered, issued, made, or rendered by, any court, administrative agency, or
other Governmental Body or by an arbitrator.

“Person” means a natural person, corporation, partnership, limited liability
company, joint venture, estate, association, trust, Governmental Body,
unincorporated organization, or other entity.

“Proceeding” means a judicial, administrative, or arbitral proceeding (including
a lawsuit or an investigation by a Governmental Body), commencing with the
institution of such proceeding through the issuance, service, or delivery of the
applicable Claim or other applicable event.

“Proprietary Assets” has the meaning set forth in Section 4.11(a).

“Purchase Price” has the meaning set forth in Section 2.2.

“Refined Coal” means a liquid, gaseous, or solid fuel produced from coal by the
Facilities that produces, upon sale to an Unrelated Person, a Section 45 Credit.

“Related Party” means any member, manager, officer, consultant, or employee of
the Company or any of its Subsidiaries, or any Affiliate or Family Member of any
of the foregoing.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing into or onto the environment.

“Representative” means, with respect to any Person, each manager, director,
officer, employee, agent, consultant (including consulting engineers), advisor
(including counsel and accountants), and other representative of such Person.

“Restated Operating Agreement” has the meaning set forth in Section 2.1.

 

A-46



--------------------------------------------------------------------------------

“Scheduled Governmental Authorizations” has the meaning set forth in
Section 4.12.

“Securities” has the meaning set forth in Section 2.2.

“Securities Act” means the Securities Act of 1933, as amended.

“Section 45 Credit” means the credit allowed by Section 45 of the Code for the
production and sale of refined coal produced from coal.

“Straddle Period” has the meaning set forth in Section 8.5.

“Subsidiary” of any Person means any other Person (a) more than 50% of whose
outstanding shares or securities representing the right to vote for the election
of directors or other managing authority of such other Person are, now or
hereafter, owned or controlled, directly or indirectly, by such first Person,
but such other Person shall be deemed to be a Subsidiary only so long as such
ownership or control exists, or (b) which does not have outstanding shares or
securities with such right to vote, as may be the case in a partnership, joint
venture or unincorporated association, but more than 50% of whose ownership
interest representing the right to make the decisions for such other Person is,
now or hereafter, owned or controlled, directly or indirectly, by such first
Person, but such other Person shall be deemed to be a Subsidiary only so long as
such ownership or control exists. For the avoidance of doubt, Clean Coal
Solutions Services, LLC, a Colorado limited liability company, is not, and shall
not be considered for any purposes of this Agreement, a Subsidiary of the
Company.

“Tax” or “Taxes” means (a) any taxes, assessments, fees, unclaimed property and
escheat obligations, and other governmental charges imposed by any governmental
authority, including income, profits, gross receipts, net proceeds, alternative
or add on minimum, ad valorem, value added, turnover, sales, use, property,
personal property (tangible and intangible), environmental, stamp, leasing,
lease, user, excise, duty, franchise, capital stock, transfer, registration,
license, withholding, social security (or similar), unemployment, disability,
payroll, employment, social contributions, fuel, excess profits, occupational,
premium, windfall profit, severance, estimated, or other charge of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not; (b) any liability for the payment of any amounts of the type
described in clause (a) of this definition as a result of being a member of an
affiliated group filing a consolidated U.S. federal income Tax Return or having
any liability for Taxes of any Person under Section 1.1502-6 of the United
States Treasury Regulations (or any similar provision of state, local, or
foreign law); and (c) any liability of for the payment of any amounts of the
type described in clauses (a) or (b) of this definition as a result of the
operation of law or any express or implied obligation to indemnify any other
Person.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

A-47



--------------------------------------------------------------------------------

“Term Sheet” means that certain indicative term sheet, dated as of May 4, 2011,
by and between the Company and Goldman, Sachs & Co. and the side letter thereto
dated May 10, 2011.

“Third Party Claim” has the meaning set forth in Section 8.1(d).

“Thomas Hill Refined Coal Facility” means the Refined Coal production facility
currently located at the Thomas Hill Energy Center near Moberly, Missouri or at
any successor location, and used for the production of Refined Coal. For the
avoidance of doubt, the “Thomas Hill Refined Coal Facility” does not include any
real property.

“Transaction Agreements” means this Agreement, the Restated Operating Agreement,
the Exclusive Right to Lease, and the Guarantees.

“Unaudited Interim Financial Statements” has the meaning set forth in
Section 4.6(a).

“Units” (i) when referencing a time prior to the Closing, has the meaning given
to it in the Existing Operating Agreement, and (ii) when referencing a time
following Closing, has the meaning given to it in the Restated Operating
Agreement.

“Unrelated Person” means, with respect to any Person, any other Person that is
no related to such Person within the meaning of Section 45(e)(4) of the Code.

 

A-48



--------------------------------------------------------------------------------

EXHIBIT B

RESTATED OPERATING AGREEMENT

Filed as Exhibit 10.33 to this Report on Form 10-Q



--------------------------------------------------------------------------------

EXHIBIT C

INVESTOR SCHEDULE

 

Investor:

  

Number of Class B

Units

  

Total Purchase Price

Name:           GSFS Investments I Corp.

Address:      200 West Street

                       New York, New York 10282

   15 15/19    $60,000,000.00

Total

   15 15/19    $60,000,000.00



--------------------------------------------------------------------------------

EXHIBIT D

OPINION OF COMPANY COUNSEL

*



--------------------------------------------------------------------------------

EXHIBIT E

EXCLUSIVE RIGHT TO LEASE AGREEMENT

Filed as Exhibit 10.84 to this Report on Form 10-Q



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTEE

[See Attached]

 

53



--------------------------------------------------------------------------------

LIMITED GUARANTEE

LIMITED GUARANTEE (this “Guarantee”), dated as of May __, 2011, by [GUARANTOR],
a             (the “Guarantor”), in favor of GSFS Investments I Corp., a
Delaware corporation (the “Guaranteed Party”). The Guarantor and the Guaranteed
Party may hereinafter be referred to individually as a “Party” or collectively
as the “Parties”.

PRELIMINARY STATEMENTS

A. Guarantor is a member of Clean Coal Solutions, LLC, a Colorado limited
liability company (the “Company”).

B. The Company and the Guarantor desire to have the Guaranteed Party enter into
certain Transaction Documents (as defined below) with, among others, the Company
and/or the Guarantor.

C. The Guaranteed Party is willing to enter into the Transaction Documents with
the Company and/or the Guarantor on the condition, among others, that all of the
Company’s indemnification obligations under Section 8.1(a) of the Class B Unit
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
between the Company and the Guaranteed Party are guaranteed by the Guarantor, on
the terms set forth in this Guarantee.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Guaranteed Party to enter into the Transaction Documents, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Guarantor hereby agrees as follows:

1. Definitions.

1.1 Defined Terms. As used in this Guarantee, (i) the capitalized terms defined
in the preamble, preliminary statements and other sections of this Guarantee
shall have the respective meanings specified therein; (ii) capitalized terms
used but not defined in this Guarantee shall have the meanings given to such
terms in the Purchase Agreement; and (iii) the following terms shall have the
following meanings:

“Obligations” shall mean solely, without duplication, all of the Company’s
obligations to indemnify, defend and hold harmless the Investor Indemnified
Parties (under and as defined in the Purchase Agreement) set forth in section
8.1(a) of the Purchase Agreement. The term “Obligations” shall not include any
other obligation of the Company, any Affiliate or Subsidiary of the Company or
any Member of the Company that may arise under any of the Transaction Documents
or otherwise.

“Transaction Documents” shall mean the Purchase Agreement, the Second Amended
and Restated Operating Agreement of the Company, dated as of the date hereof,
and the Exclusive Right to Lease Agreement, dated as of the date hereof, between
the Company and the Guaranteed Party.

 

54



--------------------------------------------------------------------------------

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be modified by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument of other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with the provisions hereof and
thereof; (b) any reference herein to any “Person” shall mean a natural person,
corporation, partnership, limited liability company, joint venture, estate,
association, trust, governmental body, unincorporated organization or other
entity and shall be construed to include such Person’s successors and permitted
assigns; and (c) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Guarantee in its entirety
and not to any particular provision of this Guarantee. Article and section
headings used herein are for convenience of reference only, are not part of this
Guarantee and shall not affect the construction of, or be taken into
consideration in interpreting, this Guarantee.

2. Guarantee.

2.1 Irrevocable Guarantee.

(a) The Guarantor hereby unconditionally and irrevocably guarantees, as a
primary obligor and not merely as a surety, to the Guaranteed Party and its
successors, permitted indorsees, permitted transferees and permitted assigns
that, upon written demand of payment made by the Guaranteed Party to the
Guarantor, all Obligations will be promptly paid in full, in United States
dollars, when due in accordance with the terms of the Purchase Agreement (after
giving effect to the rights, limitations and obligations set forth in sections
8.1(c)-(j) and 8.2 of the Purchase Agreement).

(b) If legal action is instituted to enforce the rights of the Guaranteed Party
under this Guarantee, the Guarantor agrees to reimburse the Guaranteed Party on
written demand for all reasonable attorney’s fees and disbursements and all
other reasonable costs and expenses incurred by the Guaranteed Party in
successfully enforcing its rights under this Guarantee. Notwithstanding the
foregoing, the Guarantor shall have no obligation to pay any such costs or
expenses if, in any action or proceeding brought by the Guaranteed Party giving
rise to a demand for payment of such costs or expenses, it is finally
adjudicated by a court of competent jurisdiction that the Guarantor is not
liable to make payment under Section 2.1(a) with respect to the rights of the
Guaranteed Party sought to be enforced in such action or proceeding.

(c) Each payment under this Guarantee shall be made in United States dollars.
Notwithstanding anything in this Section 2.1, the Guarantor’s liability to
guarantee any Obligations shall not exceed the liability of the Company with
respect to its Obligations under the terms of the Purchase Agreement; provided,
that, notwithstanding the foregoing provisions of this paragraph (c), or any
other provisions hereof to the contrary, (i) the Guarantor’s liability for the
Obligations shall not be reduced by the amount of any costs and

 

55



--------------------------------------------------------------------------------

expenses recovered or recoverable by the Guaranteed Party under Section 2.1(b),
and (ii) if the Company’s liability in respect of the Obligations is reduced due
to any defense described in clauses (1) through (3) of the final paragraph of
Section 2.3 hereof, the amount of such reduction shall not reduce the
Guarantor’s liability for such Obligations hereunder.

2.2 No Subrogation. The Guarantor will not exercise any rights that it may
acquire by way of subrogation or a right of contribution from the Company under
this Guarantee, by any payment made hereunder or otherwise, until all of the
Obligations owing by the Company, if any, shall have been indefeasibly paid in
full. If any amount shall be paid to the Guarantor on account of such
subrogation or contribution rights at any time when all of the Obligations owing
by the Company shall not have been paid in full, such amount shall be held in
trust for the benefit of the Guaranteed Party to whom such Obligations are
payable and shall forthwith be paid to the Guaranteed Party to be credited and
applied to such Obligations, whether matured or unmatured, in accordance with
section 8.1 of the Purchase Agreement. If (i) the Guarantor shall make payment
to the Guaranteed Party of all or any part of the Obligations and (ii) all of
the Obligations shall be indefeasibly paid in full, the Guaranteed Party will,
at the Guarantor’s request and expense, execute and deliver to the Guarantor
appropriate documents in form and substance reasonably satisfactory to the
Guaranteed Party, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Obligations resulting from such payment by the Guarantor.

2.3 No Effect on Guarantee. The obligations of the Guarantor under this
Guarantee shall not be altered, limited, impaired or otherwise affected by:

(a) any rescission of any demand for payment of any of the Obligations or any
failure by the Guaranteed Party to make any such demand on the Company or any
other guarantor or to collect any payments from the Company or any other
guarantor or any release of the Company or any other guarantor;

(b) any renewal, extension, modification, amendment, acceleration, compromise,
waiver, indulgence, rescission, discharge, surrender or release, in whole or in
part, or any assignment or transfer, of the Purchase Agreement or the
Obligations or any other instrument or agreement evidencing, relating to,
securing or guaranteeing any of the Obligations, or the liability of any party
to any of the foregoing or for any part thereof;

(c) any act or omission of the Guaranteed Party relating in any way to the
Obligations or to the Company, including any failure to bring an action against
any party liable on the Obligations, or any party liable on any other guarantee
of the Obligations;

(d) any proceeding, voluntary or involuntary, involving bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Company or any
other guarantor or any defense which the Company or any other guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding; and

 

56



--------------------------------------------------------------------------------

(e) any other act or omission that may or might in any manner or to any extent
vary the risk of the Guarantor or that may or might otherwise operate as a
discharge of the Guarantor as a matter of law or equity, other than (i) the
indefeasible payment in full in United States dollars of all the Obligations,
and (ii) as set forth in the next paragraph.

Notwithstanding the foregoing, the Guarantor shall be entitled to assert any
defense which the Company may have under the Purchase Agreement to payment of
any of its Obligations, other than defenses based upon (i) lack of authority,
capacity, legal right or power of the Company to enter into and/or perform its
Obligations, (ii) any insolvency, bankruptcy, reorganization, arrangement,
composition, liquidation, dissolution or similar proceeding with respect to the
Company, or (iii) the nonexistence, invalid formation, dissolution, merger or
termination of the Company.

2.4 Continuing Guarantee; Termination. This Guarantee shall be construed as a
continuing, absolute and unconditional guarantee of payment when due, and not of
collection only, and the obligations of the Guarantor hereunder shall not be
conditioned or contingent upon the pursuit by the Guaranteed Party at any time
of any right or remedy against the Company or against any other Person which may
be or become liable in respect of all or any part of the Obligations.

2.5 Reinstatement of Guarantee. This Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is avoided, rescinded or must otherwise be
restored or returned by the Guaranteed Party to the Company or its
representative or to any other guarantor for any reason including as a result of
any insolvency, bankruptcy or reorganization proceeding with respect to the
Company or the Guarantor, all as though such payment had not been made.

2.6 No Consequential Damages. Notwithstanding anything in this Guarantee to the
contrary, under no circumstances shall Guarantor be liable to the Guaranteed
Party for special, consequential, exemplary or punitive damages with respect to
any breach of this Guarantee, other than the payment of attorneys’ fees as is
specifically provided for in this Guarantee.

3. Representations and Warranties of the Guarantor. The Guarantor hereby
represents and warrants to the Guaranteed Party, as follows:

(a) The Guarantor is a [corporation / limited liability company], validly
existing and in good standing under laws of the State of             .

(b) The Guarantor has full power, authority and legal right to execute and
deliver this Guarantee and to perform its obligations hereunder.

(c) The execution, delivery and performance of this Guarantee have been duly
authorized by all necessary [corporate / limited liability company] action on
the part of the Guarantor.

 

57



--------------------------------------------------------------------------------

(d) This Guarantee has been duly executed and delivered by the Guarantor and
constitutes the legal, valid and binding obligation of the Guarantor,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally or by general principles of equity.

(e) All consents, authorizations, approvals and clearances (including any
necessary exchange control approval) and notifications, reports and
registrations requisite for its due execution, delivery and performance of this
Guarantee have been obtained from or, as the case may be, filed with the
relevant Governmental Bodies having jurisdiction and remain in full force and
effect and all conditions thereof have been duly complied with and no other
action by, and no notice to or filing with, any Governmental Body having
jurisdiction is required for such execution, delivery or performance.

(f) The execution and delivery by the Guarantor of this Guarantee do not and the
performance by Guarantor of its obligations hereunder will not, (i) violate or
require any filing or notice under any law applicable to Guarantor (other than
the filing of this Guarantee with the United States Securities and Exchange
Commission under the federal securities laws applicable to U.S. public
companies, if applicable), (ii) conflict with or cause a breach of any provision
in the [certificate of incorporation / articles of organization], [by-laws /
operating agreement] or other organizational document of Guarantor, or
(iii) cause a breach of, constitute a default under, cause the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any authorization, consent, waiver or approval under any contract,
license, instrument, decree, judgment or other arrangement to which Guarantor is
a party or under which it is bound or to which any of its assets are subject (or
result in the imposition of a Lien upon any such assets) except (in the case of
this clause (iii)) for any that would not reasonably be expected to have a
material adverse effect on Guarantor’s ability to perform its obligations under
this Guarantee.

4. Election of Remedies. Each and every right, power and remedy herein given to
the Guaranteed Party, or otherwise existing, shall be cumulative and not
exclusive, and be in addition to all other rights, powers and remedies now or
hereafter granted or otherwise existing. Each and every right, power and remedy
whether specifically herein given or otherwise existing may be exercised, from
time to time and as often and in such order as may be deemed expedient by the
Guaranteed Party.

5. Effect of Delay or Omission to Pursue Remedy. No waiver by the Guaranteed
Party of any right, power or remedy, or delay or omission by the Guaranteed
Party in the exercise of any right, power or remedy which it may have shall
impair any such right, power or remedy or operate as a waiver as to any other
right, power or remedy then or thereafter existing. Any waiver given by the
Guaranteed Party of any right, power or remedy in any one instance shall only be
effective in that specific instance and only for the purpose for which given,
and will not be construed as a waiver of any right, power or remedy on any
future occasion.

6. Guarantor’s Waivers. The Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Guaranteed Party upon this Guarantee or acceptance of this
Guarantee; the

 

58



--------------------------------------------------------------------------------

Obligations, and any of them, shall conclusively be deemed to have been created,
contracted, incurred, renewed, extended, amended or waived in reliance upon this
Guarantee, and all dealings between the Guarantor and the Guaranteed Party shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. The Guarantor waives presentment, demand (other than demand
delivered pursuant to Section 2.1(a) hereof), notice, and protest of all
instruments included in or evidencing any of the Obligations and all other
demands (other than any demand delivered pursuant to Section 2.1(a) hereof) and
notices in connection with the delivery, acceptance, performance, default or
enforcement of any such instrument or this Guarantee.

7. Amendment. This Guarantee may not be modified, amended, terminated or
revoked, in whole or in part, except by an agreement in writing signed by the
Guaranteed Party and the Guarantor. No waiver of any term, covenant or provision
of this Guarantee, or consent given hereunder, shall be effective unless given
in writing by the Guaranteed Party.

8. Notices. All notices and other communications under this Agreement shall be
in writing and delivered (a) personally; (b) by registered or certified mail
with postage prepaid, and return receipt requested; (c) by recognized overnight
courier service with charges prepaid; or (d) by confirmed facsimile or
electronic mail transmission, directed to the intended recipient as follows:

If to the Guarantor:

[            ]

If to the Guaranteed Party:

GSFS Investments I Corp.

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Michael Feldman

Fax: (212) 428-3868

Email address: mfeldman@gs.com

Either Guarantor or Guaranteed Party may change the information to which notices
and other communications hereunder can be delivered by giving the other party
notice in the manner herein set forth. A notice or other communication shall be
deemed delivered on the earlier to occur of (i) its actual receipt; (ii) the
date of signature acknowledging receipt if sent by registered or certified mail,
with postage prepaid, and return receipt requested; (iii) the first business day
following its deposit with a recognized overnight courier service; or (iv) the
business day it is sent by confirmed facsimile or electronic mail transmission
(if sent before 5:00 p.m. local time of the receiving party) or the next
business day (if sent after 5:00 p.m. local time of the receiving party).

 

59



--------------------------------------------------------------------------------

9. Successors and Assigns. This Guarantee shall be binding upon and shall inure
to the benefit of the Guarantor and the Guaranteed Party and their respective
successors and permitted assigns. The Guaranteed Party may assign this Guarantee
without the prior written consent of the Guarantor to the extent the Guaranteed
Party has assigned its interest in the payment of any of the Obligations
pursuant to the terms of the Purchase Agreement. Any other assignment of this
Guarantee by the Guaranteed Party without the prior written consent of the
Guarantor, shall be void ab initio. The Guarantor may not assign this Guarantee
without the prior written consent of the Guaranteed Party. Any assignment by the
Guarantor without the prior written consent of the Guaranteed Party shall be
void ab initio and shall have no effect on the Guaranteed Party’s rights against
the Guarantor hereunder.

10. Governing Law; Venue and Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES, INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE AND CONSENT TO THE
SERVICE OF PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO
ARISING OUT OF OR RELATING TO THIS GUARANTEE.

11. Severability. If any term or other provision of this Guarantee or of any of
the instruments evidencing part or all of the Obligations is invalid, illegal,
or incapable of being enforced by any rule of applicable law, or public policy,
all other conditions and provisions of this Guarantee shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the Guarantor and
Guaranteed Party shall negotiate in good faith to modify this Guarantee so as to
effect the original intent of the Guarantor and Guaranteed Party as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated herein are consummated as originally contemplated to the fullest
extent possible.

[Signature page follows]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed and
delivered on its behalf as of the date first written above.

 

[GUARANTOR] By:  

 

Name:  

 

Title:  

 